 

Exhibit 10.5

  

 

INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT is dated as of June 19, 2014 and entered into by
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH (“Rabobank”), in its capacity as collateral agent for the Committed
Lenders (as defined below), including its successors and assigns from time to
time (in such capacity, the “Committed Collateral Agent”), and Rabobank, in its
capacity as collateral agent for the Uncommitted Lenders (as defined below),
including its successors and assigns from time to time (in such capacity, the
“Uncommitted Collateral Agent”).

 

RECITALS

 

A.           Empire Resources, Inc., a Delaware corporation (the “Company”), the
several Lenders from time to time parties thereto and Rabobank, as Agent (in
such capacity, the “Committed Agent”), have entered into an Amended and Restated
Credit Agreement dated as of the date hereof providing for a revolving credit
facility (as amended, restated, supplemented, modified, replaced or refinanced
from time to time, the “Committed Credit Agreement”);

 

B.           The obligations of the Company under the Committed Credit Agreement
will be secured by liens on substantially all the assets of the Company in favor
of the Committed Collateral Agent, pursuant to the terms of the Committed Credit
Agreement Collateral Documents (as hereinafter defined);

 

C.           The Company, the several Lenders from time to time parties thereto
and Rabobank, as Agent (in such capacity, the “Uncommitted Agent”), have entered
into a Credit Agreement dated as of the date hereof providing for an uncommitted
revolving credit facility (as amended, restated, supplemented, modified,
replaced or refinanced from time to time, the “Uncommitted Credit Agreement”);

 

D.           The obligations of the Company under the Uncommitted Credit
Agreement will be secured by liens on substantially all the assets of the
Company in favor of the Uncommitted Collateral Agent, pursuant to the terms of
the Uncommitted Credit Agreement Collateral Documents (as hereinafter defined);

 

E.           The Committed Collateral Agent and the Uncommitted Collateral Agent
are entering into this Agreement in order to (1) subordinate the liens of the
Uncommitted Collateral Agent granted pursuant to the Uncommitted Credit
Agreement Collateral Documents to the liens of the Committed Collateral Agent
over the Committed Credit Agreement Priority Collateral (as defined below)
pursuant to the Committed Credit Agreement Collateral Documents, upon the terms
and subject to the conditions set forth in this Agreement; and (2) subordinate
the liens of the Committed Collateral Agent granted pursuant to the Committed
Credit Agreement Collateral Documents to the liens of the Uncommitted Collateral
Agent over the Uncommitted Credit Agreement Priority Collateral (as defined
below) pursuant to the Uncommitted Credit Agreement Collateral Documents;

 

 

 

 

F.           Each of the Committed Collateral Agent and the Uncommitted
Collateral Agent is entering into this Agreement to set forth the respective
rights and remedies of the Committed Credit Agreement Claimholders (as
hereinafter defined), on the one hand, and the Uncommitted Credit Agreement
Claimholders (as hereinafter defined), on the other hand, with respect to the
Committed Credit Agreement Priority Collateral and Uncommitted Credit Agreement
Priority Collateral; and

 

It is a condition to the obligation of the Committed Lenders to make revolving
loans under the Committed Credit Agreement and a requirement under the
Uncommitted Credit Agreement that the Committed Collateral Agent and the
Uncommitted Collateral Agent shall have executed and delivered this Agreement.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

SECTION 1. Definitions.

 

1.1           Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
in this Section:

 

“Advance Letter of Credit” means any commercial letter of credit the issuance of
which has been irrevocably requested by the Company for the purpose of securing
the purchase price of inventory which, upon issuance of such letter of credit,
will qualify as Eligible Inventory Ordered Under L/C (as defined in the
Committed Credit Agreement or Uncommitted Credit Agreement, as applicable).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.

 

“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

2

 

 

“Borrowing Base Certificate” has the respective meaning assigned to that term in
the Committed Credit Agreement or the Uncommitted Credit Agreement, as
applicable.

 

“Borrowing Base Deficiency” means, with respect to the Committed Credit
Agreement or the Uncommitted Credit Agreement, at any time that the aggregate
Credit Exposure (as defined in the Committed Credit Agreement or the Uncommitted
Credit Agreement, as the case may be) exceeds the applicable Borrowing Base (as
defined in the Committed Credit Agreement or the Uncommitted Credit Agreement,
as the case may be) as set forth on a Borrowing Base Certificate (or an Interim
Borrowing Base Certificate) delivered by the Company to the Committed Agent or
the Uncommitted Agent, as the case may be.

 

“Borrowing Base Deficiency Amount” means, with respect to the Committed Credit
Agreement or the Uncommitted Credit Agreement, at any time there exists a
Borrowing Base Deficiency, the excess of the applicable Credit Exposure (as
defined in the Committed Credit Agreement or the Uncommitted Credit Agreement,
as the case may be) at such time over the applicable Borrowing Base (as defined
in the Committed Credit Agreement or the Uncommitted Credit Agreement, as the
case may be) as set forth in the Borrowing Base Certificate (or Interim
Borrowing Base Certificate) delivered by the Company to the Committed Agent or
the Uncommitted Agent, as the case may be, used in determining the existence of
such Borrowing Base Deficiency.

 

“Borrowing Base Discrepancy Notice” has the meaning assigned to such term in
Section 2.3(a)(i).

 

“Borrowing Base Excess” means, with respect to the Committed Credit Agreement or
the Uncommitted Credit Agreement, at any time that the applicable Borrowing Base
(as defined in the Committed Credit Agreement or the Uncommitted Credit
Agreement, as the case may be) exceeds the aggregate Credit Exposure (as defined
in the Committed Credit Agreement or the Uncommitted Credit Agreement, as the
case may be) as set forth on a Borrowing Base Certificate (or an Interim
Borrowing Base Certificate) delivered by the Company to the Committed Agent or
the Uncommitted Agent, as the case may be.

 

“Borrowing Base Excess Amount” means, with respect to the Committed Credit
Agreement or the Uncommitted Credit Agreement, at any time there exists a
Borrowing Base Excess, the excess of the applicable Borrowing Base (as defined
in the Committed Credit Agreement or the Uncommitted Credit Agreement, as the
case may be) at such time over the aggregate Credit Exposure (as defined in the
Committed Credit Agreement or the Uncommitted Credit Agreement, as the case may
be) as set forth in the Borrowing Base Certificate (or Interim Borrowing Base
Certificate) delivered by the Company to the Committed Agent or the Uncommitted
Agent, as the case may be, used in determining the existence of such Borrowing
Base Excess.

 

“Business Day” means any day on which commercial banks are not authorized or
required to close in New York City.

 

“Collateral” means, collectively, the Committed Collateral and the Uncommitted
Collateral.

 

3

 

 

“Committed Collateral” means “Collateral” as such term is defined in the
Security Agreement (as defined in the Committed Credit Agreement).

 

“Committed Collateral Agent” has the meaning assigned to that term in the
Recitals to this Agreement.

 

“Committed Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.

 

“Committed Credit Agreement Claimholders” means, at any relevant time, the
holders of Committed Credit Agreement Obligations at that time, including the
Committed Lenders and the agents under the Committed Loan Documents.

 

“Committed Credit Agreement Collateral Account” means the “Collateral Account”,
as defined in the Committed Credit Agreement.

 

“Committed Credit Agreement Collateral Documents” means the Security Documents
(as defined in the Committed Credit Agreement) and any other agreement, document
or instrument pursuant to which a Lien is granted securing any Committed Credit
Agreement Obligations or under which rights or remedies with respect to such
Liens are governed and any Guaranty of any Committed Credit Agreement
Obligations.

 

“Committed Credit Agreement Priority Collateral” means, as of any day of
determination, (a) all of the assets and property of the Company set forth on
the Borrowing Base Certificate (or Interim Borrowing Base Certificate) delivered
pursuant to Section 8.01(d) of the Committed Credit Agreement as of such day
(or, if such day is not a day on which a Borrowing Base Certificate is to be
delivered pursuant to Section 8.01(d) of the Committed Credit Agreement (or not
a day on which an Interim Borrowing Base Certificate is delivered pursuant to
Section 8.01(d) of the Committed Credit Agreement), the Borrowing Base
Certificate (or Interim Borrowing Base Certificate) most recently delivered
pursuant to Section 8.01(d) of the Committed Credit Agreement), as such assets
and property may be adjusted pursuant to Section 2.3, (b) the Committed Credit
Agreement Collateral Account and all funds therein and all amounts credited
thereto, (c) the JPM Account and all funds therein and all amounts credited
thereto, (d) the Advance Letters of Credit issued under the Committed Credit
Agreement and (e) all proceeds of the foregoing. If any new Borrowing Base
Certificate (or Interim Borrowing Base Certificate) delivered pursuant to the
Committed Credit Agreement shows a deficiency and if the reason for such
deficiency is in whole or in part that the Company has violated Section 8.27 of
the Committed Credit Agreement or because assets set forth on the Borrowing Base
Certificate (or Interim Borrowing Base Certificate) previously delivered became
ineligible, then the improperly removed assets or the ineligible assets shall
continue to be Committed Credit Agreement Priority Collateral until the next
Borrowing Base Certificate is delivered pursuant to the Committed Credit
Agreement showing an excess.

 

“Committed Credit Agreement Obligations” means, all Obligations outstanding
under the Committed Credit Agreement and the other Committed Loan Documents,
including, without limitation, all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Committed Loan Document whether or not the claim
for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.

 

4

 

 

“Committed Lenders” means the “Banks” under and as defined in the Committed Loan
Documents.

 

“Committed Loan Documents” means the Committed Credit Agreement and the Basic
Documents (as defined in the Committed Credit Agreement), and each of the other
agreements, documents and instruments providing for or evidencing any other
Committed Credit Agreement Obligation, and any other document or instrument
executed or delivered at any time in connection with any Committed Credit
Agreement Obligations, including any intercreditor or joinder agreement among
holders of Committed Credit Agreement Obligations, to the extent such are
effective at the relevant time, as each may be amended, restated, supplemented,
modified, renewed or extended from time to time in accordance with the
provisions of this Agreement.

 

“Common Collateral” means all Collateral that is not Committed Credit Agreement
Priority Collateral or Uncommitted Credit Agreement Priority Collateral.

 

“Company” has the meaning assigned to that term in the Recitals to this
Agreement.

 

“DIP Financing” has the meaning assigned to that term in Section 6.1.

 

“Discharge of Committed Credit Agreement Obligations” means, except to the
extent otherwise expressly provided in Section 5.3:

 

(a)          payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Obligations outstanding under the Committed Loan
Documents and constituting Committed Credit Agreement Obligations;

 

(b)          payment in full in cash of all other Committed Credit Agreement
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted) that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid;

 

(c)          termination or expiration of all commitments, if any, to extend
credit that would constitute Committed Credit Agreement Obligations; and

 

(d)          termination or cash collateralization (in an amount and manner set
forth in the Committed Credit Agreement) of all letters of credit issued under
the Committed Loan Documents and constituting Committed Credit Agreement
Obligations.

 

“Discharge of Uncommitted Credit Agreement Obligations” means, except to the
extent otherwise expressly provided in Section 5.3:

 

5

 

 

(a)          payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Obligations outstanding under the Uncommitted
Loan Documents and constituting Uncommitted Credit Agreement Obligations;

 

(b)          payment in full in cash of all other Uncommitted Credit Agreement
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted) that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid;

 

(c)          termination or expiration of all obligations, if any, to extend
credit that would constitute Uncommitted Credit Agreement Obligations; and

 

(d)          termination or cash collateralization (in an amount and manner set
forth in the Uncommitted Credit Agreement) of all letters of credit issued under
the Uncommitted Loan Documents and constituting Uncommitted Credit Agreement
Obligations.

 

“Excess Committed Assets” has the meaning assigned to such term in
Section 2.3(b)(ii).

 

“Excess Uncommitted Assets” has the meaning assigned to such term in
Section 2.3(a)(ii).

 

“Exercise Date” has the meaning assigned to such term in Section 4.1(b).

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the Committed Credit Agreement or the Uncommitted Credit
Agreement, as applicable.

 

“Insolvency or Liquidation Proceeding” means:

 

(a)          any voluntary or involuntary case or proceeding under the
Bankruptcy Code with respect to the Company;

 

(b)          any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to the Company or with respect
to a material portion of its assets;

 

6

 

 

(c)          any liquidation, dissolution, reorganization or winding up of the
Company whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy; or

 

(d)          any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of the Company.

 

“Interim Borrowing Base Certificate” has the respective meaning assigned to that
term in the Committed Credit Agreement or the Uncommitted Credit Agreement, as
applicable.

 

“JPM Account” means account number 9102535458 maintained by the Company with
JPMorgan Chase Bank, N.A.

 

“Lenders” means the Committed Lenders and the Uncommitted Lenders.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust, UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing.

 

“New Committed Credit Agreement Agent” has the meaning assigned to that term in
Section 5.3(a).

 

“New Committed Credit Agreement Debt Notice” has the meaning assigned to that
term in Section 5.3(a).

 

“New Uncommitted Credit Agreement Agent” has the meaning assigned to that term
in Section 5.3(b).

 

“New Uncommitted Credit Agreement Debt Notice” has the meaning assigned to that
term in Section 5.3(b).

 

“Obligations” means all Obligations (as defined in the Committed Credit
Agreement or the Uncommitted Credit Agreement, as applicable) of the Company
from time to time owed to any agent or trustee, the Committed Credit Agreement
Claimholders, the Uncommitted Credit Agreement Claimholders or any of them or
their respective Affiliates, in each case under the Committed Loan Documents,
the Uncommitted Loan Documents, whether for principal, interest, fees, expenses,
indemnification or otherwise and all guarantees of any of the foregoing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Priority Collateral” means, the Committed Credit Agreement Priority Collateral
or the Uncommitted Priority Collateral, as applicable.

 

“Recovery” has the meaning set forth in Section 6.5.

 

7

 

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings.

 

“Required Committed Lenders” means Committed Lenders having 51% of the aggregate
amount of the Revolving Loan Commitments (as defined in the Committed Credit
Agreement) or, if the Revolving Loan Commitments have terminated, Committed
Lenders holding at least 51% of the aggregate amount of the Credit Exposure (as
defined in the Committed Credit Agreement). If at the time of the calculation of
the Required Committed Lenders, (i) one or more Committed Lenders are also
Uncommitted Lenders or (ii) one or more Defaulting Banks (as defined in the
Committed Credit Agreement) exists, the Credit Exposure and unused Revolving
Loan Commitments of each Committed Lender that is also an Uncommitted Lenders
and each Defaulting Bank shall be excluded from both the numerator and
denominator of the calculation.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Uncommitted Collateral Agent” has the meaning assigned to that term in the
Recitals to this Agreement.

 

“Uncommitted Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.

 

“Uncommitted Credit Agreement Claimholders” means, at any relevant time, the
holders of Uncommitted Credit Agreement Obligations at that time, including the
Uncommitted Lenders and the agents under the Uncommitted Loan Documents.

 

“Uncommitted Credit Agreement Collateral Account” means the “Collateral Account”
as defined in the Uncommitted Credit Agreement.

 

8

 

 

“Uncommitted Credit Agreement Priority Collateral” means, as of any day of
determination, (a) all of the assets and property of the Company set forth on
the Borrowing Base Certificate (or Interim Borrowing Base Certificate) delivered
pursuant to Section 8.01(d) of the Uncommitted Credit Agreement as of such day
(or, if such day is not a day on which a Borrowing Base Certificate is to be
delivered pursuant to Section 8.01(d) of the Uncommitted Credit Agreement (or
not a day on which an Interim Borrowing Base Certificate is delivered pursuant
to Section 8.01(d) of the Uncommitted Credit Agreement), the Borrowing Base
Certificate (or Interim Borrowing Base Certificate) most recently delivered
pursuant to Section 8.01(d) of the Uncommitted Credit Agreement), as such assets
and property may be adjusted pursuant to Section 2.3, provided that unless each
of the Committed Lenders shall have approved in writing of the opening by the
Company of a deposit account (which may contain Uncommitted Credit Agreement
Priority Collateral) to service only accounts receivable which are Uncommitted
Credit Agreement Priority Collateral, Uncommitted Credit Agreement Priority
Collateral shall not include deposit accounts or cash (other than the
Uncommitted Credit Agreement Collateral Account and cash in the Uncommitted
Credit Agreement Collateral Account), (b) the Uncommitted Credit Agreement
Collateral Account and all funds therein and amounts credited thereto, (c) the
Advance Letters of Credit issued under the Uncommitted Credit Agreement and
(d) all proceeds of the foregoing (except to the extent such proceeds are
deposited in the JPM Account or the Committed Credit Agreement Collateral
Account) . If any new Borrowing Base Certificate (or Interim Borrowing Base
Certificate) delivered pursuant to the Uncommitted Credit Agreement shows a
deficiency and if the reason for such deficiency is in whole or in part that the
Company has violated Section 8.27 of the Uncommitted Credit Agreement or because
assets set forth on the Borrowing Base Certificate (or Interim Borrowing Base
Certificate) previously delivered became ineligible, then the improperly removed
assets or the ineligible assets shall continue to be Uncommitted Credit
Agreement Priority Collateral until the next Borrowing Base Certificate is
delivered pursuant to the Uncommitted Credit Agreement showing an excess.

 

“Uncommitted Credit Agreement Collateral Documents” means the Security Documents
(as defined in the Uncommitted Credit Agreement) and any other agreement,
document or instrument pursuant to which a Lien is granted securing any
Uncommitted Credit Agreement Obligations or under which rights or remedies with
respect to such Liens are governed and any Guaranty of any Uncommitted Credit
Agreement Obligations.

 

“Uncommitted Credit Agreement Obligations” means, all Obligations outstanding
under the Uncommitted Credit Agreement and the other Uncommitted Loan Documents,
including, without limitation, all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Uncommitted Loan Document whether or not the
claim for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.

 

“Uncommitted Collateral” means “Collateral” as such term is defined in the
Security Agreement (as defined in the Uncommitted Credit Agreement).

 

“Uncommitted Lenders” means the “Banks” under and as defined in the Uncommitted
Loan Documents.

 

“Uncommitted Loan Documents” means the Uncommitted Credit Agreement and the
Basic Documents (as defined in the Uncommitted Credit Agreement), and each of
the other agreements, documents and instruments providing for or evidencing any
other Uncommitted Credit Agreement Obligation, and any other document or
instrument executed or delivered at any time in connection with any Uncommitted
Credit Agreement Obligations, including any intercreditor or joinder agreement
among holders of Uncommitted Credit Agreement Obligations, to the extent such
are effective at the relevant time, as each may be amended, restated,
supplemented, modified, renewed or extended from time to time in accordance with
the provisions of this Agreement.

 

9

 

 

1.2           Terms Generally.

 

The definitions of terms in this Agreement shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise:

 

(a)          any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented, modified, renewed or extended;

 

(b)          any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns;

 

(c)          the words “herein,” “hereof’ and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;

 

(d)          all references herein to Sections shall be construed to refer to
Sections of this Agreement; and

 

(e)          the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

SECTION 2. Lien Priorities.

 

2.1           Relative Priorities.

 

Notwithstanding the date, time, method, manner or order of grant, attachment or
perfection of any Liens securing the Committed Credit Agreement Obligations or
the Uncommitted Credit Agreement Obligations granted on the Collateral and
notwithstanding any provision of the UCC, or any other applicable law or the
Committed Loan Documents or the Uncommitted Loan Documents, or any other
circumstance whatsoever, each of the Committed Collateral Agent, on behalf of
itself and the Committed Credit Agreement Claimholders, and the Uncommitted
Collateral Agent on behalf of the Uncommitted Credit Agreement Claimholders,
hereby agrees that:

 

(a)          any Lien on the Committed Credit Agreement Priority Collateral
securing any Committed Credit Agreement Obligations now or hereafter held by or
on behalf of the Committed Collateral Agent or any Committed Credit Agreement
Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the
Committed Credit Agreement Priority Collateral securing any Uncommitted Credit
Agreement Obligations;

 

10

 

 

(b)          any Lien on the Committed Credit Agreement Priority Collateral
securing any Uncommitted Credit Agreement Obligations now or hereafter held by
or on behalf of the Uncommitted Collateral Agent, any Uncommitted Credit
Agreement Claimholders or any agent or trustee therefor regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to all Liens on
the Committed Credit Agreement Priority Collateral securing any Committed Credit
Agreement Obligations. All Liens on the Committed Credit Agreement Priority
Collateral securing any Committed Credit Agreement Obligations shall be and
remain senior in all respects and prior to all Liens on the Committed Credit
Agreement Priority Collateral securing any Uncommitted Credit Agreement
Obligations for all purposes, whether or not such Liens securing any Committed
Credit Agreement Obligations are subordinated to any Lien securing any other
obligation of the Company or any other Person;

 

(c)          any Lien on the Uncommitted Credit Agreement Priority Collateral
securing any Uncommitted Credit Agreement Obligations now or hereafter held by
or on behalf of the Uncommitted Collateral Agent or any Uncommitted Credit
Agreement Claimholders or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Lien on the
Uncommitted Credit Agreement Priority Collateral securing any Committed Credit
Agreement Obligations;

 

(d)          any Lien on the Uncommitted Credit Agreement Priority Collateral
securing any Committed Credit Agreement Obligations now or hereafter held by or
on behalf of the Committed Collateral Agent, any Committed Credit Agreement
Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
Uncommitted Credit Agreement Priority Collateral securing any Uncommitted Credit
Agreement Obligations. All Liens on the Uncommitted Credit Agreement Priority
Collateral securing any Uncommitted Credit Agreement Obligations shall be and
remain senior in all respects and prior to all Liens on the Uncommitted Credit
Agreement Priority Collateral securing any Committed Credit Agreement
Obligations for all purposes, whether or not such Liens securing any Uncommitted
Credit Agreement Obligations are subordinated to any Lien securing any other
obligation of the Company or any other Person; and

 

(e)          any Lien on the Common Collateral securing any Committed Credit
Agreement Obligations now or hereafter held by or on behalf of the Committed
Collateral Agent or any Committed Credit Agreement Claimholders or any agent or
trustee therefor, shall be pari passu in all respects with any Lien on the
Common Collateral securing any Uncommitted Credit Agreement Obligations now or
hereafter held by or on behalf of the Uncommitted Collateral Agent or any
Uncommitted Credit Agreement Claimholders or any agent or trustee therefor, in
each case regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise.

 

11

 

 

2.2           Prohibition on Contesting Liens.

 

Each of the Uncommitted Collateral Agent, for itself and on behalf of each
Uncommitted Credit Agreement Claimholder, and the Committed Collateral Agent,
for itself and on behalf of each Committed Credit Agreement Claimholder, agrees
that it will not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or on behalf of any of the Committed Credit Agreement Claimholders in the
Committed Credit Agreement Priority Collateral and the Common Collateral or by
or on behalf of any of the Uncommitted Credit Agreement Claimholders or on its
own behalf in the Uncommitted Credit Agreement Priority Collateral and the
Common Collateral, as the case may be, or the provisions of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of the Committed Collateral Agent or any Committed Credit Agreement
Claimholder or the Uncommitted Collateral Agent or any Uncommitted Credit
Agreement Claimholder to enforce this Agreement, including the provisions of
this Agreement relating to the priority of the Liens securing the Committed
Credit Agreement Obligations and the priority of the Liens securing the
Uncommitted Credit Agreement Obligations as provided in Sections 2.1 and 3.1.

 

2.3           Reallocation of Priority Collateral.

 

(a)          (i) In the event that (A) the Company shall have delivered to the
Committed Agent and the Committed Lenders pursuant to the Committed Credit
Agreement a Borrowing Base Certificate (or an Interim Borrowing Base
Certificate) that shows there exists a Borrowing Base Deficiency under the
Committed Credit Agreement and (B)(I) the corresponding Borrowing Base
Certificate (or Interim Borrowing Base Certificate) delivered by the Company to
the Uncommitted Agent and the Uncommitted Lenders pursuant to the Uncommitted
Credit Agreement shows that there is a Borrowing Base Excess under the
Uncommitted Credit Agreement and (II) no Event of Default (as defined under
either the Committed Credit Agreement or the Uncommitted Credit Agreement)
(other than as a result of non-compliance with Section 2.11(a) of the Committed
Credit Agreement or the Uncommitted Credit Agreement, or Section 2.3(a)(ii),
2.3(a)(iv), 2.3(a)(v), 2.3(b)(ii) or 2.3(b)(iv) hereof) exists, the Committed
Agent shall promptly (and in any event by 5:00 p.m. on the day of receipt of
such Borrowing Base Certificate (or Interim Borrowing Base Certificate), or, if
the Committed Agent shall have received such Borrowing Base Certificate (or
Interim Borrowing Base Certificate) after 5:00 p.m. on such day or a day other
than a Business Day, by 12:00 p.m. on the next succeeding Business Day) provide
the Committed Lenders, the Uncommitted Agent and the Uncommitted Lenders with
written notice (each a “Borrowing Base Discrepancy Notice”) of such Borrowing
Base Deficiency.

 

(ii)         Concurrently with the delivery of the Borrowing Base Certificates
(or Interim Borrowing Base Certificates) described in clause (a)(i) above, in
the event that a Borrowing Base Deficiency shall exist under the Committed
Credit Agreement, the Company shall prepay the Committed Credit Agreement
Obligations in accordance with Section 2.11(a) of the Committed Credit Agreement
(including, without limitation, from proceeds of borrowings under the
Uncommitted Credit Agreement); provided that the Company shall not prepay the
Committed Credit Agreement Obligations from funds constituting Uncommitted
Credit Agreement Priority Collateral in an amount in excess of the Borrowing
Base Excess under the Uncommitted Credit Agreement.

 

12

 

 

(iii)        In the event that the Company shall not have sufficient funds to
eliminate such Borrowing Base Deficiency in accordance with clause (a)(ii)
above, not later than 5:00 p.m. New York City time on the Business Day
immediately succeeding the day on which such Borrowing Base Discrepancy Notice
shall have been delivered, all of the Uncommitted Lenders shall identify assets
(the “Excess Uncommitted Assets”) included in the Uncommitted Credit Agreement
Borrowing Base (as set forth the Borrowing Base Certificate (or Interim
Borrowing Base Certificate) delivered pursuant to the Uncommitted Credit
Agreement) that satisfy the eligibility requirements under the Committed Credit
Agreement for inclusion in the Committed Credit Agreement Borrowing Base in an
amount equal to the lesser of (x) the Borrowing Base Deficiency under the
Committed Credit Agreement and (y) the Borrowing Base Excess under the
Uncommitted Credit Agreement. Promptly upon the determination of the Excess
Uncommitted Assets by all of the Uncommitted Lenders, the Uncommitted Agent
shall deliver to the Committed Agent, the Committed Lenders and the Uncommitted
Lenders a list of the Excess Uncommitted Assets.

 

(iv)        In the event that all of the Uncommitted Lenders shall fail to
determine such Excess Uncommitted Assets by 5:00 p.m. New York City time on the
Business Day immediately succeeding the day on which such Borrowing Base
Discrepancy Notice shall have been delivered, the Uncommitted Agent shall
provide notice thereof to the Company and the Company shall determine such
Excess Uncommitted Assets by no later than 12:00 p.m. New York City time on the
Business Day immediately following the date of receipt of such notice from the
Uncommitted Agent, and shall deliver to the Committed Agent, the Uncommitted
Agent, the Committed Lenders and the Uncommitted Lenders a list of such Excess
Uncommitted Assets.

 

(v)         In the event that the Company shall fail to determine such Excess
Uncommitted Assets by 12:00 p.m. New York City time on the Business Day
immediately following the date of receipt of the notice delivered by the
Uncommitted Agent pursuant to Section 2.3(a)(iv), the Committed Agent shall
provide notice thereof to the Committed Lenders and the Required Committed
Lenders shall determine such Excess Uncommitted Assets by no later than 5:00
p.m. New York City time on the Business Day that is three (3) Business Days
after the date of receipt of the notice delivered by the Uncommitted Agent
pursuant to Section 2.3(a)(iv), and shall deliver to the Committed Agent, the
Committed Lenders, the Uncommitted Agent and the Uncommitted Lenders a list of
such Excess Uncommitted Assets.

 

(vi)        Provided that no Event of Default (as defined under either the
Committed Credit Agreement or the Uncommitted Credit Agreement) (other than as a
result of non-compliance with Section 2.11(a) of the Committed Credit Agreement
or the Uncommitted Credit Agreement, or Section 2.3(a)(ii), 2.3(a)(iv),
2.3(a)(v), 2.3(b)(ii) or 2.3(b)(iv) hereof) shall have occurred and be
continuing, upon determination of such Excess Uncommitted Assets under
Section 2(a)(iii), 2(a)(iv) or 2(a)(v) hereof, without any action by the
Committed Agent, the Uncommitted Agent, the Committed Collateral Agent, the
Uncommitted Collateral Agent, the Committed Lenders or the Uncommitted Lenders,
such Excess Uncommitted Assets automatically shall (A) be removed from the
Uncommitted Credit Agreement Borrowing Base, (B) no longer be deemed Uncommitted
Credit Agreement Priority Collateral, (C) be included in the Committed Credit
Agreement Borrowing Base and (D) be deemed Committed Credit Agreement Priority
Collateral.

 

13

 

 

(b)          (i) In the event that (A) the Company shall have delivered to the
Uncommitted Agent and the Uncommitted Lenders pursuant to the Uncommitted Credit
Agreement a Borrowing Base Certificate (or an Interim Borrowing Base
Certificate) that shows there exists a Borrowing Base Deficiency under the
Uncommitted Credit Agreement and (B)(I) the corresponding Borrowing Base
Certificate (or Interim Borrowing Base Certificate) delivered by the Company to
the Committed Agent and the Committed Lenders pursuant to the Committed Credit
Agreement shows that there is a Borrowing Base Excess under the Committed Credit
Agreement and (II) no Event of Default (as defined under either the Committed
Credit Agreement or the Uncommitted Credit Agreement) (other than as a result of
non-compliance with Section 2.11(a) of the Committed Credit Agreement or the
Uncommitted Credit Agreement, or Section 2.3(a)(ii), 2.3(a)(iv), 2.3(a)(v),
2.3(b)(ii) or 2.3(b)(iv) hereof) exists, the Uncommitted Agent shall promptly
(and in any event by 5:00 p.m. on the day of receipt of such Borrowing Base
Certificate (or Interim Borrowing Base Certificate), or, if the Uncommitted
Agent shall have received such Borrowing Base Certificate (or Interim Borrowing
Base Certificate) after 5:00 p.m. on such day or a day other than a Business
Day, by 12:00 p.m. on the next succeeding Business Day) provide the Uncommitted
Lenders, the Committed Agent and the Committed Lenders with a Borrowing Base
Discrepancy Notice of such Borrowing Base Deficiency.

 

(ii)         Concurrently with the delivery of the Borrowing Base Certificates
(or Interim Borrowing Base Certificates) described in clause (b)(i) above, in
the event that a Borrowing Base Deficiency shall exist under the Uncommitted
Credit Agreement, the Company shall prepay the Uncommitted Credit Agreement
Obligations in accordance with Section 2.11(a) of the Uncommitted Credit
Agreement (including, without limitation, from proceeds of borrowings under the
Committed Credit Agreement); provided that the Company shall not prepay the
Uncommitted Credit Agreement Obligations from funds constituting Committed
Credit Agreement Priority Collateral in an amount in excess of the Borrowing
Base Excess under the Committed Credit Agreement.

 

(iii)        In the event that the Company shall not have sufficient funds to
eliminate such Borrowing Base Deficiency in accordance with clause (b)(ii)
above, not later than 5:00 p.m. New York City time on the Business Day
immediately succeeding the day on which such Borrowing Base Discrepancy Notice
shall have been delivered, all of the Committed Lenders shall identify assets
(the “Excess Committed Assets”) included in the Committed Credit Agreement
Borrowing Base (as set forth the Borrowing Base Certificate (or Interim
Borrowing Base Certificate) delivered pursuant to the Committed Credit
Agreement) that satisfy the eligibility requirements under the Uncommitted
Credit Agreement for inclusion in the Uncommitted Credit Agreement Borrowing
Base in an amount equal to the lesser of (x) the Borrowing Base Deficiency under
the Uncommitted Credit Agreement (after giving effect to the prepayment of the
Uncommitted Credit Agreement Obligations pursuant to clause (ii) above) and
(y) the Borrowing Base Excess under the Committed Credit Agreement, provided
that such Excess Committed Assets shall not at any time include cash. Promptly
upon the determination of the Excess Committed Assets by all of the Committed
Lenders, the Committed Agent shall deliver to the Uncommitted Agent, the
Uncommitted Lenders and the Committed Lenders a list of such Excess Committed
Assets.

 

14

 

 

(iv)        In the event that all of the Committed Lenders shall fail to
determine such Excess Committed Assets by 5:00 p.m. New York City time on the
Business Day immediately succeeding the day on which such Borrowing Base
Discrepancy Notice shall have been delivered, the Committed Agent shall provide
notice thereof to the Company and the Company shall determine such Excess
Committed Assets by no later than 12:00 p.m. New York City time on the Business
Day immediately following the date of receipt of such notice from the Committed
Agent, and shall deliver to the Committed Agent, the Uncommitted Agent, the
Committed Lenders and the Uncommitted Lenders a list of such Excess Committed
Assets.

 

(v)         Provided that no Event of Default (as defined under either the
Committed Credit Agreement or the Uncommitted Credit Agreement) (other than as a
result of non-compliance with Section 2.11(a) of the Committed Credit Agreement
or the Uncommitted Credit Agreement, or Section 2.3(a)(ii), 2.3(a)(iv),
2.3(a)(v), 2.3(b)(ii) or 2.3(b)(iv) hereof) shall have occurred and be
continuing, upon determination of such Excess Committed Assets, without any
action by the Committed Agent, the Uncommitted Agent, the Committed Collateral
Agent, the Uncommitted Collateral Agent, the Committed Lenders or the
Uncommitted Lenders, such Excess Committed Assets automatically shall (A) be
removed from the Committed Credit Agreement Borrowing Base, (B) no longer be
deemed Committed Credit Agreement Priority Collateral, (C) be included in the
Uncommitted Credit Agreement Borrowing Base and (D) be deemed Uncommitted Credit
Agreement Priority Collateral.

 

(c)          Each of the Committed Agent and the Uncommitted Agent shall cause
the Company to promptly deliver each Borrowing Base Certificate and Interim
Borrowing Base Certificate delivered pursuant to the Committed Credit Agreement
or the Uncommitted Credit Agreement to each Committed Lender and Uncommitted
Lender.

 

SECTION 3. Enforcement.

 

3.1           Exercise of Remedies - Uncommitted Collateral Agent.

 

(a)          Until the Discharge of Committed Credit Agreement Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company, the Uncommitted Collateral Agent agrees on
its own behalf and on behalf of the Uncommitted Credit Agreement Claimholders
that the Uncommitted Collateral Agent and the Uncommitted Credit Agreement
Claimholders:

 

(1)         are prohibited from exercising, and will not exercise or seek to
exercise, any rights or remedies with respect to any Committed Credit Agreement
Priority Collateral (including, in respect of the Committed Credit Agreement
Priority Collateral, the exercise of any right of setoff or any right under any
lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement to which the Uncommitted Collateral Agent or
any Uncommitted Credit Agreement Claimholder is a party) or institute any action
or proceeding with respect to such rights or remedies (including any action of
foreclosure), notwithstanding that the Uncommitted Collateral Agent or any
Uncommitted Credit Agreement Claimholder shall have declared the existence of
any Event of Default under and as defined in any Uncommitted Loan Document
and/or demanded the repayment of all the principal amount of any Uncommitted
Credit Agreement Obligations;

 

15

 

 

(2)         are prohibited from contesting, protesting or objecting, and will
not contest, protest or object, to any foreclosure proceeding or action brought
by the Committed Collateral Agent or any Committed Credit Agreement Claimholder
in respect of the Committed Credit Agreement Priority Collateral or any other
exercise by the Committed Collateral Agent or any Committed Credit Agreement
Claimholder of any rights and remedies relating to the Committed Credit
Agreement Priority Collateral under the Committed Loan Documents or otherwise;
and

 

(3)         except as may be permitted in Section 3.1(c), will not object to the
forbearance by the Committed Collateral Agent or the Committed Credit Agreement
Claimholders from bringing or pursuing any foreclosure proceeding in respect of
the Committed Credit Agreement Priority Collateral or action or any other
exercise of any rights or remedies relating to the Committed Credit Agreement
Priority Collateral;

 

provided, that, the Liens granted in Committed Credit Agreement Priority
Collateral to secure the Uncommitted Credit Agreement Obligations shall attach
to any proceeds resulting from actions taken by the Committed Collateral Agent
or any Committed Credit Agreement Claimholder in accordance with this Agreement
after application of such proceeds to the extent necessary to meet the
requirements of a Discharge of Committed Credit Agreement Obligations.

 

(b)          Until the Discharge of Committed Credit Agreement Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company, the Committed Collateral Agent and the
Committed Credit Agreement Claimholders shall have the right to enforce rights,
exercise remedies (including set-off and the right to credit bid their debt) and
make determinations regarding the release, disposition, or restrictions with
respect to the Committed Credit Agreement Priority Collateral without any
consultation with or the consent of the Uncommitted Collateral Agent or any
Uncommitted Credit Agreement Claimholder; provided that the Lien securing the
Uncommitted Credit Agreement Obligations shall remain on the proceeds of such
Committed Credit Agreement Priority Collateral released or disposed of subject
to the relative priorities described in Section 2. In exercising rights and
remedies with respect to the Committed Credit Agreement Priority Collateral, the
Committed Collateral Agent and the Committed Credit Agreement Claimholders may
enforce the provisions of the Committed Loan Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of
Committed Credit Agreement Priority Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured creditor under the UCC and of a secured
creditor under Bankruptcy Laws of any applicable jurisdiction.

 

(c)          Notwithstanding the foregoing, the Uncommitted Collateral Agent or
to the extent permitted under the Uncommitted Loan Documents, the Uncommitted
Credit Agreement Claimholders may:

 

16

 

 

(1)         file a claim or statement of interest with respect to the
Uncommitted Credit Agreement Obligations; provided that an Insolvency or
Liquidation Proceeding has been commenced by or against the Company;

 

(2)         take any action (not adverse to the priority status of the Liens on
the Committed Credit Agreement Priority Collateral securing the Committed Credit
Agreement Obligations, or the rights of the Committed Collateral Agent or the
Committed Credit Agreement Claimholders to exercise remedies in respect thereof)
in order to create, perfect, preserve or protect its Lien on the Collateral;

 

(3)         file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the
Uncommitted Credit Agreement Claimholders, including any claims secured by the
Collateral, if any, in each case in accordance with the terms of this Agreement;

 

(4)         file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Company arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement; and

 

(5)         vote on any plan of reorganization, file any proof of claim, make
other filings and make any arguments and motions that are, in each case, in
accordance with the terms of this Agreement, with respect to the Uncommitted
Credit Agreement Obligations and the Collateral.

 

The Uncommitted Collateral Agent, on behalf of itself and the Uncommitted Credit
Agreement Claimholders, agrees that it will not take or receive any Committed
Credit Agreement Priority Collateral or any proceeds of Committed Credit
Agreement Priority Collateral in connection with the exercise of any right or
remedy (including set-off) with respect to any Collateral in its capacity as a
creditor in violation of this Agreement. Without limiting the generality of the
foregoing, unless and until the Discharge of Committed Credit Agreement
Obligations has occurred, except as expressly provided in Section 6.3(c) and
this Section 3.1(c), the sole right of the Uncommitted Collateral Agent and the
Uncommitted Credit Agreement Claimholders with respect to the Committed Credit
Agreement Priority Collateral is to hold a Lien on the Committed Credit
Agreement Priority Collateral pursuant to the Uncommitted Credit Agreement
Collateral Documents for the period and to the extent granted therein and to
receive a share of the proceeds thereof, if any, after the Discharge of
Committed Credit Agreement Obligations has occurred.

 

(d)          Subject to Section 6.3(c):

 

(1)         the Uncommitted Collateral Agent, for itself and on behalf of the
Uncommitted Credit Agreement Claimholders, agrees that the Uncommitted
Collateral Agent and the Uncommitted Credit Agreement Claimholders will not take
any action that would hinder any exercise of remedies in respect of the
Committed Credit Agreement Priority Collateral or the Common Collateral under
the Committed Loan Documents or is otherwise prohibited hereunder, including any
sale, lease, exchange, transfer or other disposition of the Committed Credit
Agreement Priority Collateral or the Common Collateral, whether by foreclosure
or otherwise;

 

17

 

 

(2)         the Uncommitted Collateral Agent, for itself and on behalf of the
Uncommitted Credit Agreement Claimholders, hereby waives any and all rights it
or the Uncommitted Credit Agreement Claimholders may have as a junior lien
creditor in respect of the Committed Credit Agreement Priority Collateral or
otherwise to object to the manner in which the Committed Collateral Agent or the
Committed Credit Agreement Claimholders seek to enforce or collect the Committed
Credit Agreement Obligations or the Liens securing the Committed Credit
Agreement Obligations granted in any of the Committed Credit Agreement Priority
Collateral undertaken in accordance with this Agreement, regardless of whether
any action or failure to act by or on behalf of the Committed Collateral Agent
or Committed Credit Agreement Claimholders is adverse to the interest of the
Uncommitted Credit Agreement Claimholders; and

 

(3)         the Uncommitted Collateral Agent, for itself and on behalf of the
Uncommitted Credit Agreement Claimholders, hereby acknowledges and agrees that
no covenant, agreement or restriction contained in the Uncommitted Credit
Agreement Collateral Documents or any other Uncommitted Loan Document (other
than this Agreement) shall be deemed to restrict in any way the rights and
remedies of the Committed Collateral Agent or the Committed Credit Agreement
Claimholders with respect to the Committed Credit Agreement Priority Collateral
or the Common Collateral as set forth in this Agreement and the Committed Loan
Documents.

 

(e)          Except as otherwise specifically set forth in Sections 3.1(a) and
3.1(d), the Uncommitted Collateral Agent and the Uncommitted Credit Agreement
Claimholders may exercise rights and remedies as unsecured creditors against the
Company in accordance with the terms of the Uncommitted Loan Documents and
applicable law; provided that in the event that the Uncommitted Collateral Agent
or any Uncommitted Credit Agreement Claimholder becomes a judgment Lien creditor
in respect of Committed Credit Agreement Priority Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the
Uncommitted Credit Agreement Obligations, such judgment Lien shall be subject to
the terms of this Agreement for all purposes (including in relation to the
Committed Credit Agreement Obligations) as the other Liens securing the
Uncommitted Credit Agreement Obligations are subject to this Agreement.

 

(f)          Nothing in this Agreement shall prohibit the receipt by the
Uncommitted Collateral Agent or any Uncommitted Credit Agreement Claimholder of
the required payments of interest, principal and other amounts owed in respect
of the Uncommitted Credit Agreement Obligations so long as such receipt is not
the direct or indirect result of the exercise by the Uncommitted Collateral
Agent or any Uncommitted Credit Agreement Claimholder of rights or remedies as a
secured creditor in respect of Committed Credit Agreement Priority Collateral
(including set-off) or enforcement in contravention of this Agreement of any
Lien held by any of them in the Committed Credit Agreement Priority Collateral;
provided that if any Committed Credit Agreement Claimholder shall notify the
Uncommitted Collateral Agent that such funds are identifiable cash proceeds of
Committed Credit Agreement Priority Collateral within 60 days of the receipt of
such funds by the Uncommitted Collateral Agent or such Uncommitted Credit
Agreement Claimholder, as the case may be, the Uncommitted Collateral Agent or
such Uncommitted Credit Agreement Claimholder, as the case may be, shall
promptly pay over such funds to the Committed Collateral Agent. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
Committed Collateral Agent or the Committed Credit Agreement Claimholders may
have with respect to the Committed Credit Agreement Priority Collateral and the
Common Collateral.

 

18

 

 

3.2           Exercise of Remedies – Committed Collateral Agent

 

(a)          Until the Discharge of Uncommitted Credit Agreement Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company, the Committed Collateral Agent agrees on
its own behalf and on behalf of the Committed Credit Agreement Claimholders that
the Committed Collateral Agent and the Committed Credit Agreement Claimholders:

 

(1)         are prohibited from exercising, and will not exercise or seek to
exercise, any rights or remedies with respect to any Uncommitted Credit
Agreement Priority Collateral (including, in respect of the Uncommitted Credit
Agreement Priority Collateral, the exercise of any right of setoff or any right
under any lockbox agreement, account control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Committed
Collateral Agent or any Committed Lender is a party) or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure), notwithstanding that the Committed Collateral Agent or any
Committed Credit Agreement Claimholder shall have declared the existence of any
Event of Default under any Committed Loan Documents and demanded the repayment
of all the principal amount of any Committed Credit Agreement Obligations;

 

(2)         are prohibited from contesting, protesting or objecting, and will
not contest, protest or object, to any foreclosure proceeding or action brought
by the Uncommitted Collateral Agent or any Uncommitted Credit Agreement
Claimholder in respect of the Uncommitted Credit Agreement Priority Collateral
or any other exercise by the Uncommitted Collateral Agent or any Uncommitted
Credit Agreement Claimholder of any rights and remedies relating to the
Uncommitted Credit Agreement Priority Collateral under the Uncommitted Loan
Documents or otherwise; and

 

(3)         except as may be permitted in Section 3.2(c), will not object to the
forbearance by the Uncommitted Collateral Agent or the Uncommitted Credit
Agreement Claimholders from bringing or pursuing any foreclosure proceeding or
action in respect of the Uncommitted Credit Agreement Priority Collateral or any
other exercise of any rights or remedies relating to the Uncommitted Credit
Agreement Priority Collateral;

 

provided that the Liens granted in Uncommitted Credit Agreement Priority
Collateral to secure the Committed Credit Agreement Obligations shall attach to
any proceeds resulting from actions taken by the Uncommitted Collateral Agent or
any Uncommitted Credit Agreement Claimholder in accordance with this Agreement
after application of such proceeds to the extent necessary to meet the
requirements of a Discharge of Uncommitted Credit Agreement Obligations.

 

19

 

 

(b)          Until the Discharge of Uncommitted Credit Agreement Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company, the Uncommitted Collateral Agent and the
Uncommitted Credit Agreement Claimholders shall have the right to enforce
rights, exercise remedies (including set-off and the right to credit bid their
debt) and make determinations regarding the release, disposition, or
restrictions with respect to the Uncommitted Credit Agreement Priority
Collateral without any consultation with or the consent of the Committed
Collateral Agent or any Committed Credit Agreement Claimholder; provided that
the Lien securing the Committed Credit Agreement Obligations shall remain on the
proceeds of such Uncommitted Credit Agreement Priority Collateral released or
disposed of subject to the relative priorities described in Section 2. In
exercising rights and remedies with respect to the Uncommitted Credit Agreement
Priority Collateral, the Uncommitted Collateral Agent and the Uncommitted Credit
Agreement Claimholders may enforce the provisions of the Uncommitted Loan
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of Uncommitted Credit Agreement Priority Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured creditor under the UCC and
of a secured creditor under Bankruptcy Laws of any applicable jurisdiction.

 

(c)          Notwithstanding the foregoing, the Committed Collateral Agent for
itself and on behalf of the Committed Credit Agreement Claimholders may:

 

(1)         file a claim or statement of interest with respect to the Committed
Credit Agreement Obligations; provided that an Insolvency or Liquidation
Proceeding has been commenced by or against the Company;

 

(2)         take any action (not adverse to the priority status of the Liens on
the Uncommitted Credit Agreement Priority Collateral securing the Uncommitted
Credit Agreement Obligations, or the rights of the Uncommitted Collateral Agent
or the Uncommitted Credit Agreement Claimholders to exercise remedies in respect
thereof) in order to create, perfect, preserve or protect its Lien on the
Collateral;

 

(3)         file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the
Committed Credit Agreement Claimholders, including any claims secured by the
Collateral, if any, in each case in accordance with the terms of this Agreement;

 

(4)         file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Company arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement; and

 

(5)         vote on any plan of reorganization, file any proof of claim, make
other filings and make any arguments and motions that are, in each case, in
accordance with the terms of this Agreement, with respect to the Committed
Credit Agreement Obligations and the Collateral.

 

20

 

 

The Committed Collateral Agent agrees that it will not take or receive any
Uncommitted Credit Agreement Priority Collateral or any proceeds of Uncommitted
Credit Agreement Priority Collateral in connection with the exercise of any
right or remedy (including set-off) with respect to any Collateral in its
capacity as a creditor in violation of this Agreement. Without limiting the
generality of the foregoing, unless and until the Discharge of Uncommitted
Credit Agreement Obligations has occurred, except as expressly provided in
Section 6.3(c) and this Section 3.2(c), the sole right of the Committed
Collateral Agent and the Committed Credit Agreement Claimholders with respect to
the Uncommitted Credit Agreement Priority Collateral is to hold a Lien on the
Uncommitted Credit Agreement Priority Collateral pursuant to the Committed
Credit Agreement Collateral Documents for the period and to the extent granted
therein and to receive a share of the proceeds thereof, if any, after the
Discharge of Uncommitted Credit Agreement Obligations has occurred.

 

(d)          Subject to Section 6.3(c):

 

(1)         the Committed Collateral Agent agrees on its own behalf and on
behalf of the Committed Credit Agreement Claimholders, that the Committed
Collateral Agent and the Committed Credit Agreement Claimholders will not take
any action that would hinder any exercise of remedies in respect of the
Uncommitted Credit Agreement Priority Collateral or the Common Collateral under
the Uncommitted Loan Documents or is otherwise prohibited hereunder, including
any sale, lease, exchange, transfer or other disposition of the Uncommitted
Credit Agreement Priority Collateral or the Common Collateral, whether by
foreclosure or otherwise;

 

(2)         the Committed Collateral Agent on its own behalf and on behalf of
the Committed Credit Agreement Claimholders, hereby waives any and all rights it
may have as a junior lien creditor in respect of the Uncommitted Credit
Agreement Priority Collateral or otherwise to object to the manner in which the
Uncommitted Collateral Agent or the Uncommitted Credit Agreement Claimholders
seek to enforce or collect the Uncommitted Credit Agreement Obligations or the
Liens securing the Uncommitted Credit Agreement Obligations granted in any of
the Uncommitted Credit Agreement Priority Collateral undertaken in accordance
with this Agreement, regardless of whether any action or failure to act by or on
behalf of the Uncommitted Collateral Agent or Uncommitted Credit Agreement
Claimholders is adverse to the interest of the Uncommitted Credit Agreement
Claimholders; and

 

(3)         the Committed Collateral Agent on its own behalf and on behalf of
the Committed Credit Agreement Claimholders, hereby acknowledges and agrees that
no covenant, agreement or restriction contained in the Committed Credit
Agreement Collateral Documents or any other Committed Loan Document (other than
this Agreement) shall be deemed to restrict in any way the rights and remedies
of the Uncommitted Collateral Agent or the Uncommitted Credit Agreement
Claimholders with respect to the Uncommitted Credit Agreement Priority
Collateral or the Common Collateral as set forth in this Agreement and the
Committed Loan Documents.

 

21

 

 

(e)          Except as otherwise specifically set forth in Sections 3.2(a) and
3.2(d), the Committed Collateral Agent and the Committed Credit Agreement
Claimholders may exercise rights and remedies as unsecured creditors against the
Company in accordance with the terms of the Committed Loan Documents and
applicable law; provided that in the event that the Committed Collateral Agent
or any Committed Lender becomes a judgment Lien creditor in respect of
Uncommitted Credit Agreement Priority Collateral as a result of its enforcement
of its rights as an unsecured creditor with respect to the Committed Credit
Agreement Obligations, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the Uncommitted Credit
Agreement Obligations) as the other Liens securing the Committed Credit
Agreement Obligations are subject to this Agreement.

 

(f)          Nothing in this Agreement shall prohibit the receipt by the
Committed Collateral Agent or any Committed Credit Agreement Claimholder of the
required payments of interest, principal and other amounts owed in respect of
the Committed Credit Agreement Obligations so long as such receipt is not the
direct or indirect result of the exercise by the Committed Collateral Agent or
any Committed Credit Agreement Claimholders of rights or remedies as a secured
creditor in respect of Uncommitted Credit Agreement Priority Collateral
(including set-off) or enforcement in contravention of this Agreement of any
Lien held by any of them in the Uncommitted Credit Agreement Priority
Collateral; provided that if any Uncommitted Credit Agreement Claimholder shall
notify the Committed Collateral Agent that such funds are identifiable cash
proceeds of Uncommitted Credit Agreement Priority Collateral within 60 days of
the receipt of such funds by the Committed Collateral Agent or such Committed
Credit Agreement Claimholder, as the case may be, the Committed Collateral Agent
or such Committed Credit Agreement Claimholder, as the case may be, shall
promptly pay over such funds to the Uncommitted Collateral Agent. Nothing in
this Agreement impairs or otherwise adversely affects any rights or remedies the
Uncommitted Collateral Agent or the Uncommitted Credit Agreement Claimholders
may have with respect to the Uncommitted Credit Agreement Priority Collateral
and the Common Collateral

 

3.3           Exercise of Remedies – Common Collateral.

 

(a)          Until (i) the Discharge of Committed Credit Agreement Obligations
has occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company, the Committed Collateral Agent, for itself
and on behalf of the Committed Credit Agreement Claimholders may, and (ii) the
Discharge of Uncommitted Credit Agreement Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company, the Uncommitted Collateral Agent, for itself and on behalf of the
Uncommitted Credit Agreement Claimholders, may, exercise or seek to exercise,
any rights or remedies with respect to any Common Collateral (including, in
respect of exercise of any right under any landlord waiver or bailee’s letter or
similar agreement or arrangement to which it is a party) and institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), provided that (A) without limiting Section 5.2 in any
way, the Committed Collateral Agent and the Committed Credit Agreement
Claimholders may not take any action adverse to the rights of the Uncommitted
Collateral Agent or the Uncommitted Credit Agreement Claimholders, (B) without
limiting Section 5.2 in any way, the Uncommitted Collateral Agent and the
Uncommitted Credit Agreement Claimholders may not take any action adverse to the
rights of the Committed Collateral Agent or the Committed Credit Agreement
Claimholders, (C) the Liens granted in Common Collateral to secure the Committed
Credit Agreement Obligations shall attach to any proceeds resulting from actions
taken by the Uncommitted Collateral Agent or any Uncommitted Credit Agreement
Claimholder in respect of the Common Collateral in accordance with this
Agreement, (D) the Liens granted in Common Collateral to secure the Uncommitted
Credit Agreement Obligations shall attach to any proceeds resulting from actions
taken by the Committed Collateral Agent or any Committed Credit Agreement
Claimholder in respect of the Common Collateral in accordance with this
Agreement and (E) the proceeds of any such exercise of rights or remedies with
respect to the Common Collateral shall be applied in accordance with Section 4.

 

22

 

 

(b)          In exercising rights and remedies with respect to the Common
Collateral, the Committed Collateral Agent and the Committed Credit Agreement
Claimholders may enforce the provisions of the Committed Loan Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion and the Uncommitted
Collateral Agent and the Uncommitted Credit Agreement Claimholders may enforce
the provisions of the Uncommitted Loan Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of Common
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

 

(c)          The Committed Collateral Agent and the Committed Credit Agreement
Claimholders shall not contest, protest or object to any foreclosure proceeding
or action brought by the Uncommitted Collateral Agent or any Uncommitted Credit
Agreement Claimholder in respect of the Common Collateral or any other exercise
by the Uncommitted Collateral Agent or any Uncommitted Credit Agreement
Claimholder of any rights and remedies relating to the Common Collateral under
the Uncommitted Loan Documents or otherwise.

 

(d)          The Uncommitted Collateral Agent and the Uncommitted Credit
Agreement Claimholders shall not contest, protest or object to any foreclosure
proceeding or action brought by the Committed Collateral Agent or any Committed
Credit Agreement Claimholder in respect of the Common Collateral or any other
exercise by the Committed Collateral Agent or any Committed Credit Agreement
Claimholder of any rights and remedies relating to the Common Collateral under
the Committed Loan Documents or otherwise.

 

(e)          Each of the Committed Collateral Agent and the Committed Credit
Agreement Claimholders and the Uncommitted Collateral Agent and the Uncommitted
Credit Agreement Claimholders shall cooperate in the exercise of its remedies in
respect of the Common Collateral.

 

23

 

 

SECTION 4. Payments.

 

4.1           Application of Proceeds.

 

(a)          So long as the Discharge of Committed Credit Agreement Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Company, Committed Credit Agreement Priority
Collateral (including, without limitation, the amounts held in the JPM Account,
but subject to Section 4.1(b)) and proceeds thereof received in connection with
the sale or other disposition of, or collection on, such Committed Credit
Agreement Priority Collateral upon the exercise of remedies by the Committed
Collateral Agent or Committed Credit Agreement Claimholders or otherwise after
the occurrence of an Event of Default (as defined in the Committed Credit
Agreement), shall be applied by the Committed Collateral Agent to the Committed
Credit Agreement Obligations in such order as specified in the relevant
Committed Loan Documents and any portion of such proceeds received by the
Uncommitted Collateral Agent or any Uncommitted Credit Agreement Claimholder
shall be promptly paid over to the Committed Collateral Agent. Upon the
Discharge of Committed Credit Agreement Obligations, the Committed Collateral
Agent shall deliver to the Uncommitted Collateral Agent any Committed Credit
Agreement Priority Collateral and any proceeds of Committed Credit Agreement
Priority Collateral held by it in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct to be
applied by the Uncommitted Collateral Agent to the Uncommitted Credit Agreement
Obligations in such order as specified in the relevant Uncommitted Loan
Documents.

 

(b)          Notwithstanding anything to the contrary set forth in Section
4.1(a), from and after the date on which the Committed Collateral Agent or the
Committed Credit Agreement Claimholders shall have commenced the exercise of
remedies under the Committed Loan Documents (such date, the “Exercise Date”),
any proceeds of Uncommitted Credit Agreement Priority Collateral that are
specifically identifiable as proceeds of Uncommitted Credit Agreement Priority
Collateral and are deposited on or after the Exercise Date in the JPM Account
shall, upon the request of the Uncommitted Collateral Agent delivered within 60
days after such deposit, be promptly paid over to the Uncommitted Collateral
Agent for itself and for the benefit of the Uncommitted Credit Agreement
Claimholders in the same form as received, with any necessary endorsements or as
a court of competent jurisdiction may otherwise direct, for application by the
Uncommitted Collateral Agent to the Uncommitted Credit Agreement Obligations in
such order as specified in the relevant Uncommitted Loan Documents.

 

(c)          So long as the Discharge of Uncommitted Credit Agreement
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company, Uncommitted Credit
Agreement Priority Collateral and proceeds thereof received in connection with
the sale or other disposition of, or collection on, such Uncommitted Credit
Agreement Priority Collateral upon the exercise of remedies by the Uncommitted
Collateral Agent or Uncommitted Credit Agreement Claimholders or otherwise after
the occurrence of an Event of Default (as defined in the Uncommitted Credit
Agreement), shall be applied by the Uncommitted Collateral Agent to the
Uncommitted Credit Agreement Obligations in such order as specified in the
relevant Uncommitted Loan Documents and any portion of such proceeds received by
the Committed Collateral Agent or any Committed Credit Agreement Claimholder
shall be promptly paid over to the Uncommitted Collateral Agent. Upon the
Discharge of Uncommitted Credit Agreement Obligations, the Uncommitted
Collateral Agent shall deliver to the Committed Collateral Agent any Uncommitted
Credit Agreement Priority Collateral and any proceeds of Uncommitted Credit
Agreement Priority Collateral held by it in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct to be applied by the Committed Collateral Agent to the Committed Credit
Agreement Obligations in such order as specified in the Committed Loan
Documents.

 

24

 

 

(d)          Common Collateral and proceeds thereof received in connection with
the sale or other disposition of, or collection on, such Common Collateral upon
the exercise of remedies by the Committed Collateral Agent, Committed Credit
Agreement Claimholders, the Uncommitted Collateral Agent or Uncommitted Credit
Agreement Claimholders, and payments received by the Committed Collateral Agent,
Committed Credit Agreement Claimholders, the Uncommitted Collateral Agent or
Uncommitted Credit Agreement Claimholders under any Guarantee (as defined in the
Committed Credit Agreement) of the Obligations and payment after an Event of
Default under the Committed Agreement or the Uncommitted Credit Agreement shall
be applied (i) by the Committed Collateral Agent to the Committed Credit
Agreement Obligations in such order as specified in the relevant Committed Loan
Documents and (ii) by the Uncommitted Collateral Agent to the Uncommitted Credit
Agreement Obligations in such order as specified in the relevant Uncommitted
Loan Documents, pro rata based on the outstanding principal amount of Committed
Credit Agreement Obligations and Uncommitted Credit Agreement Obligations as of
the time of receipt of such payments or proceeds.

 

4.2           Payments Over in Violation of Agreement.

 

(a)          So long as the Discharge of Committed Credit Agreement Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Company, any Committed Credit Agreement
Priority Collateral or Common Collateral or proceeds thereof received by the
Uncommitted Collateral Agent or any Uncommitted Credit Agreement Claimholders in
connection with the exercise of any right or remedy (including set-off) relating
to the Committed Credit Agreement Priority Collateral or the Common Collateral
in contravention of this Agreement shall, upon the request of the Committed
Collateral Agent delivered within 60 days after such receipt, be segregated and
held in trust and forthwith paid over to the Committed Collateral Agent for the
benefit of the Committed Credit Agreement Claimholders in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The Committed Collateral Agent is hereby
authorized to make any such endorsements as agent for the Uncommitted Collateral
Agent or any such Uncommitted Credit Agreement Claimholders. This authorization
is coupled with an interest and is irrevocable until the Discharge of Committed
Credit Agreement Obligations.

 

25

 

 

(b)          So long as the Discharge of Uncommitted Credit Agreement
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company, any Uncommitted Credit
Agreement Priority Collateral or Common Collateral or proceeds thereof received
by the Committed Collateral Agent or any Committed Credit Agreement Claimholders
in connection with the exercise of any right or remedy (including set-off)
relating to the Uncommitted Credit Agreement Priority Collateral or the Common
Collateral in contravention of this Agreement shall, upon the request of the
Uncommitted Collateral Agent delivered within 60 days after such receipt, be
segregated and held in trust and forthwith paid over to the Uncommitted
Collateral Agent for itself and for the benefit of the Uncommitted Credit
Agreement Claimholders in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
Uncommitted Collateral Agent is hereby authorized to make any such endorsements
as agent for the Committed Collateral Agent or any such Committed Credit
Agreement Claimholders. This authorization is coupled with an interest and is
irrevocable until the Discharge of Uncommitted Credit Agreement Obligations.

 

SECTION 5. Other Agreements.

 

5.1           Insurance.

 

Unless and until the Discharge of Committed Credit Agreement Obligations has
occurred, subject to the terms of the Committed Loan Documents and the
Uncommitted Loan Documents and the rights of the Company thereunder, as between
the Committed Collateral Agent (for itself and the Committed Credit Agreement
Claimholders) and the Uncommitted Collateral Agent (for itself and the
Uncommitted Credit Agreement Claimholders), the Committed Collateral Agent shall
have the sole and exclusive right to adjust settlement for any insurance policy
to the extent covering the Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding (or any deed
in lieu of condemnation) affecting the Collateral. Unless and until the
Discharge of Committed Credit Agreement Obligations has occurred, all proceeds
of any such policy and any such award (or any payments with respect to a deed in
lieu of condemnation), if in respect to the Collateral and to the extent
required by the Committed Loan Documents or the Uncommitted Loan Documents to be
paid to the Committed Collateral Agent or the Uncommitted Collateral Agent,
shall be paid to the Committed Collateral Agent to be applied pro rata based on
the outstanding principal amount of Committed Credit Agreement Obligations and
Uncommitted Credit Agreement Obligations as of the time of receipt of such
proceeds to the Committed Collateral Agent for the benefit of the Committed
Credit Agreement Claimholders and to the Uncommitted Collateral Agent for the
benefit of the Uncommitted Credit Agreement Claimholders and thereafter, to the
extent no Committed Credit Agreement Obligations and no Uncommitted Credit
Agreement Obligations are outstanding, to the owner of the subject property,
such other Person as may be entitled thereto or as a court of competent
jurisdiction may otherwise direct. Until the Discharge of Committed Credit
Agreement Obligations and the Discharge of Uncommitted Credit Agreement
Obligations have occurred, if the Committed Collateral Agent or the Uncommitted
Collateral Agent shall, at any time, receive any proceeds of any such insurance
policy or any such award or payment in contravention of this Section 5.1, it
shall segregate and hold in trust and forthwith pay such proceeds over with the
terms of Section 4.2.

 

26

 

 

5.2           Amendments to Committed Loan Documents and Uncommitted Loan
Documents.

 

(a)          The Committed Loan Documents may be amended, supplemented or
otherwise modified in accordance with their terms and the Committed Credit
Agreement may be Refinanced, in each case, without the consent of the
Uncommitted Collateral Agent or the Uncommitted Credit Agreement Claimholders,
all without affecting the lien subordination or other provisions of this
Agreement, provided that without the prior written consent of the Uncommitted
Collateral Agent, no Committed Loan Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Committed Loan Document, would
(i) contravene the provisions of this Agreement or (ii) amend Section 8.01(d) or
8.01(h) of the Committed Credit Agreement. The Committed Agent shall provide to
the Uncommitted Agent (i) not less than five (5) Business Days prior written
notice of any such amendment, supplement or other modification and (ii) promptly
after the execution and delivery of any such amendment, supplement or other
modification, a true, correct and complete copy of such amendment, supplement or
other modification.

 

(b)          Subject to Section 5.2(b), the Uncommitted Loan Documents may be
amended, supplemented or otherwise modified in accordance with their terms and
the Uncommitted Credit Agreement may be Refinanced, in each case, without the
consent of the Committed Collateral Agent or the Committed Credit Agreement
Claimholders, all without affecting the lien subordination or other provisions
of this Agreement, provided that without the prior written consent of the
Committed Collateral Agent, no Uncommitted Loan Document may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Uncommitted Loan Document,
would (i) contravene the provisions of this Agreement or (ii) amend
Section 8.01(d) or 8.01(h) of the Uncommitted Credit Agreement. The Uncommitted
Agent shall provide to the Committed Agent (i) not less than five (5) Business
Days prior written notice of any such amendment, supplement or other
modification and (ii) promptly after the execution and delivery of any such
amendment, supplement or other modification, a true, correct and complete copy
of such amendment, supplement or other modification.

 

5.3           When Discharge of Committed Credit Agreement Obligations or
Discharge of Uncommitted Credit Agreement Obligations Deemed to Not Have
Occurred.

 

(a)          If concurrently with the Discharge of Committed Credit Agreement
Obligations, the Company thereafter enters into any Refinancing of any Committed
Loan Document evidencing a Committed Credit Agreement Obligation, then such
Discharge of Committed Credit Agreement Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement (other than with
respect to any actions taken as a result of the occurrence of such first
Discharge of Committed Credit Agreement Obligations), and, from and after the
date on which the New Committed Credit Agreement Debt Notice is delivered to the
Uncommitted Collateral Agent in accordance with the next sentence, the
obligations under such Refinancing of the Committed Loan Document shall
automatically be treated as Committed Credit Agreement Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the Committed Collateral
Agent under such Committed Loan Documents shall be the Committed Collateral
Agent for all purposes of this Agreement. Upon receipt of a notice (the “New
Committed Credit Agreement Debt Notice”) stating that the Company has entered
into a new Committed Loan Document (which notice shall include the identity of
the new Committed Collateral Agent, such agent, the “New Committed Credit
Agreement Agent”), the Uncommitted Collateral Agent agrees that the New
Committed Credit Agreement Agent shall be a party hereto with all rights of the
Committed Collateral Agent hereunder. The New Committed Credit Agreement Agent
shall agree in a writing addressed to the Uncommitted Collateral Agent to be
bound by the terms of this Agreement.

 

27

 

 

(b)          If concurrently with the Discharge of Uncommitted Credit Agreement
Obligations, the Company thereafter enters into any Refinancing of any
Uncommitted Loan Document evidencing an Uncommitted Credit Agreement Obligation,
then such Discharge of Uncommitted Credit Agreement Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken as a result of the occurrence of
such first Discharge of Uncommitted Credit Agreement Obligations), and, from and
after the date on which the New Uncommitted Credit Agreement Debt Notice is
delivered to the Committed Collateral Agent in accordance with the next
sentence, the obligations under such Refinancing of the Uncommitted Loan
Document shall automatically be treated as Uncommitted Credit Agreement
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth herein, and the
Uncommitted Collateral Agent under such Uncommitted Loan Documents shall be the
Uncommitted Collateral Agent for all purposes of this Agreement. Upon receipt of
a notice (the “New Uncommitted Credit Agreement Debt Notice”) stating that the
Company has entered into a new Uncommitted Loan Document (which notice shall
include the identity of the new Uncommitted Collateral Agent, such agent, the
“New Uncommitted Credit Agreement Agent”), the Committed Collateral Agent agrees
that the New Uncommitted Credit Agreement Agent shall be a party hereto with all
rights of the Uncommitted Collateral Agent hereunder. The New Uncommitted Credit
Agreement Agent shall agree in a writing addressed to the Committed Collateral
Agent to be bound by the terms of this Agreement.

 

5.4           Notice of Default.

 

(a)          The Committed Collateral Agent hereby agrees that it shall deliver
to the Uncommitted Collateral Agent prompt written notice of the occurrence and
continuance of any Event of Default under and as defined in the Committed Loan
Documents of which it has actual knowledge.

 

(b)          The Uncommitted Collateral Agent hereby agrees that it shall
deliver prompt written notice to the Committed Collateral Agent of the
occurrence and continuance of any Event of Default under and as defined in the
Uncommitted Loan Documents or any demand for payment or cash collateral
thereunder of which it has actual knowledge.

 

28

 

 

SECTION 6. Insolvency or Liquidation Proceedings.

 

6.1           Finance and Sale Issues.

 

Until the termination of this Agreement in accordance with Section 8.2, if the
Company shall be subject to any Insolvency or Liquidation Proceeding and the
Committed Collateral Agent or Uncommitted Collateral Agent shall desire to
permit the use of “Cash Collateral” (as such term is defined in Section 363(a)
of the Bankruptcy Code) in respect of such Person’s Priority Collateral, or to
permit the Company to obtain financing, whether from the Committed Collateral
Agent and the Committed Credit Agreement Claimholders, or the Uncommitted
Collateral Agent and the Uncommitted Credit Agreement Claimholders, under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law (the “DIP
Financing”); then each of the Committed Collateral Agent (on behalf of itself
and the Committed Credit Agreement Claimholders) and the Uncommitted Collateral
Agent (on behalf of itself and the Uncommitted Credit Agreement Claimholders)
agrees that it will raise no objection to such Cash Collateral use or DIP
Financing so long as in respect of such Cash Collateral use or DIP Financing:
(a) each of the Committed Collateral Agent and the Uncommitted Collateral Agent
(as applicable) retains the right to object to any ancillary agreements or
arrangements regarding the Cash Collateral use or the DIP Financing that are
materially prejudicial to its interests, (b) each of the Uncommitted Collateral
Agent and the Committed Collateral Agent retains a Lien on the Collateral
(including proceeds thereof arising after the commencement of such Insolvency or
Liquidation Proceeding) which was subject to its prior or equal Lien hereunder
with the same priority as existed prior to the commencement of such Insolvency
or Liquidation Proceeding in accordance with the terms of this Agreement, (c) to
the extent that the Committed Collateral Agent and the Committed Credit
Agreement Claimholders on the one hand or the Uncommitted Collateral Agent and
the Uncommitted Credit Agreement Claimholders on the other hand, do not provide
DIP Financing, the Committed Collateral Agent or the Uncommitted Collateral
Agent, as applicable, receives a replacement Lien on post-petition assets to the
same extent granted in connection with such DIP Financing with the same priority
as existed prior to the commencement of such Insolvency or Liquidation
Proceeding in accordance with the terms of this Agreement, and (d) the DIP
Financing (i) does not compel the Company to seek confirmation of a specific
plan of reorganization for which all or substantially all of the material terms
are set forth in the DIP Financing documentation or a related document or (ii)
the DIP Financing documentation or Cash Collateral order does not expressly
require the liquidation of the Collateral prior to a default under the DIP
Financing documentation or Cash Collateral order.

 

6.2           Relief from the Automatic Stay.

 

(a)          Until the Discharge of Committed Credit Agreement Obligations has
occurred, the Uncommitted Collateral Agent, on behalf of itself and the
Uncommitted Credit Agreement Claimholders, agrees that none of them shall seek
(or support any other Person seeking) relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of the
Committed Credit Agreement Priority Collateral, without the prior written
consent of the Committed Collateral Agent.

 

(b)          Until the Discharge of Uncommitted Credit Agreement Obligations has
occurred, the Committed Collateral Agent on behalf of itself and the Committed
Credit Agreement Claimholders agrees that it shall not seek (or support any
other Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Uncommitted Credit
Agreement Priority Collateral, without the prior written consent of the
Uncommitted Collateral Agent.

 

6.3           Adequate Protection.

 

(a)          The Uncommitted Collateral Agent, on behalf of itself and the
Uncommitted Credit Agreement Claimholders, agrees that none of them shall
contest (or support any other Person contesting):

 

29

 

 

(1)         any request by the Committed Collateral Agent or the Committed
Credit Agreement Claimholders for adequate protection; or

 

(2)         any objection by the Committed Collateral Agent or the Committed
Credit Agreement Claimholders to any motion, relief, action or proceeding based
on the Committed Collateral Agent or the Committed Credit Agreement Claimholders
claiming a lack of adequate protection.

 

(b)          The Committed Collateral Agent agrees that it shall not contest (or
support any other Person contesting):

 

(1)         any request by the Uncommitted Collateral Agent or the Uncommitted
Credit Agreement Claimholders for adequate protection; or

 

(2)         any objection by the Uncommitted Collateral Agent or the Uncommitted
Credit Agreement Claimholders to any motion, relief, action or proceeding based
on the Uncommitted Collateral Agent or the Uncommitted Credit Agreement
Claimholders claiming a lack of adequate protection.

 

(c)          Notwithstanding the foregoing provisions in this Section 6.3, in
any Insolvency or Liquidation Proceeding:

 

(1)         if the Committed Collateral Agent or the Committed Credit Agreement
Claimholders (or any subset thereof) are granted adequate protection in the form
of additional collateral (acquired by the Company post-petition) in connection
with any Cash Collateral use in respect of the Committed Credit Agreement
Priority Collateral or DIP Financing, then the Uncommitted Collateral Agent, on
behalf of itself or any of the Uncommitted Credit Agreement Claimholders, may
seek or request adequate protection in the form of a Lien on such additional
collateral, which Lien will be subordinated to the Liens securing the Committed
Credit Agreement Obligations and such Cash Collateral use or DIP Financing (and
all Committed Credit Agreement Obligations relating thereto) on the same basis
as the other Liens on Committed Credit Agreement Priority Collateral that secure
the Uncommitted Credit Agreement Obligations are so subordinated to the Liens on
Committed Credit Agreement Priority Collateral that secure Committed Credit
Agreement Obligations under this Agreement; and

 

(2)         if the Uncommitted Collateral Agent or the Uncommitted Credit
Agreement Claimholders (or any subset thereof) are granted adequate protection
in the form of additional collateral (acquired by the Company post-petition) in
connection with any Cash Collateral use in respect of the Uncommitted Credit
Agreement Priority Collateral or DIP Financing, then the Committed Collateral
Agent, on behalf of itself or any of the Committed Credit Agreement
Claimholders, may seek or request adequate protection in the form of a Lien on
such additional collateral, which Lien will be subordinated to the Liens
securing the Uncommitted Credit Agreement Obligations and such Cash Collateral
use or DIP Financing (and all Uncommitted Credit Agreement Obligations relating
thereto) on the same basis as the other Liens on Uncommitted Credit Agreement
Priority Collateral that secure the Committed Credit Agreement Obligations are
so subordinated to the Liens on Uncommitted Credit Agreement Priority Collateral
that secure Uncommitted Credit Agreement Obligations under this Agreement.

 

30

 

 

6.4           No Waiver.

 

Subject to Sections 3.1(a), 3.1(d), 3.2(a) and 3.2(d), nothing contained herein
shall prohibit or in any way limit the Committed Collateral Agent, any Committed
Credit Agreement Claimholder, the Uncommitted Collateral Agent or any
Uncommitted Credit Agreement Claimholder from objecting in any Insolvency or
Liquidation Proceeding or otherwise to any action taken by the Committed
Collateral Agent, any Committed Credit Agreement Claimholder, the Uncommitted
Collateral Agent or any of the Uncommitted Credit Agreement Claimholders,
including the seeking by the Committed Collateral Agent, any Committed Credit
Agreement Claimholder, Uncommitted Collateral Agent or any Uncommitted Credit
Agreement Claimholders of adequate protection or the asserting by the Committed
Collateral Agent, any Committed Credit Agreement Claimholder, Uncommitted
Collateral Agent or any Uncommitted Credit Agreement Claimholders of any of its
rights and remedies under the Committed Loan Document, Uncommitted Loan
Documents or otherwise.

 

6.5           Avoidance Issues.

 

If any Committed Credit Agreement Claimholder or any Uncommitted Credit
Agreement Claimholder is required in any Insolvency or Liquidation Proceeding or
otherwise to turn over or otherwise pay to the estate of the Company any amount
paid in respect of Committed Credit Agreement Obligations or Uncommitted Credit
Agreement Obligations, as applicable (a “Recovery”), then such Committed Credit
Agreement Claimholders or Uncommitted Credit Agreement Claimholders, as
applicable, shall be entitled to a reinstatement of Committed Credit Agreement
Obligations or Uncommitted Credit Agreement Obligations, as applicable, to the
extent of all such recovered amounts. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.

 

6.6           Reorganization Securities.

 

If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed pursuant to a plan of reorganization or similar dispositive
restructuring plan, both on account of Committed Credit Agreement Obligations
and on account of Uncommitted Credit Agreement Obligations, then, to the extent
the debt obligations distributed on account of the Committed Credit Agreement
Obligations and on account of the Uncommitted Credit Agreement Obligations are
secured by Liens upon the same property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

 

31

 

 

6.7           Post-Petition Interest.

 

None of the Uncommitted Collateral Agent, any Uncommitted Credit Agreement
Claimholder, the Committed Collateral Agent or any Lender shall oppose or seek
to challenge any claim by the Committed Collateral Agent, any Committed Credit
Agreement Claimholder, the Uncommitted Collateral Agent or any Uncommitted
Credit Agreement Claimholder for allowance in any Insolvency or Liquidation
Proceeding of Committed Credit Agreement Obligations or Uncommitted Credit
Agreement Obligations consisting of post-petition interest, fees or expenses,
without regard to the existence of the Lien of the Uncommitted Collateral Agent
on behalf of the Uncommitted Credit Agreement Claimholders or the Lien of the
Committed Collateral Agent on behalf of the Lenders, as applicable, on the
applicable Priority Collateral.

 

6.8           Waiver.

 

The Uncommitted Collateral Agent, for itself and on behalf of the Uncommitted
Credit Agreement Claimholders, and the Committed Collateral Agent, for itself
and on behalf of the Committed Credit Agreement Claimholders, waives any claim
it may hereafter have against any Committed Credit Agreement Claimholder or
Uncommitted Credit Agreement Claimholder arising out of the election of any
Committed Credit Agreement Claimholder or Uncommitted Credit Agreement
Claimholder, as applicable, of the application of Section 1111(b)(2) of the
Bankruptcy Code, and/or out of any cash collateral or financing arrangement or
out of any grant of a security interest in connection with the Priority
Collateral in any Insolvency or Liquidation Proceeding.

 

6.9           Separate Grants of Security and Separate Classification.

 

The Uncommitted Collateral Agent, for itself and on behalf of the Uncommitted
Credit Agreement Claimholders, and the Committed Collateral Agent for itself and
on behalf of the Committed Credit Agreement Claimholders, acknowledges and
agrees that:

 

(a)          the grants of Liens in the Collateral pursuant to the Committed
Credit Agreement Collateral Documents and the Uncommitted Credit Agreement
Collateral Documents constitute two separate and distinct grants of Liens; and

 

(b)          because of, among other things, their differing rights in the
Collateral, the Uncommitted Credit Agreement Obligations are fundamentally
different from the Committed Credit Agreement Obligations and must be separately
classified in any plan of reorganization proposed or adopted in an Insolvency or
Liquidation Proceeding.

 

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the Committed Credit
Agreement Claimholders and the Uncommitted Credit Agreement Claimholders in
respect of the Committed Credit Agreement Priority Collateral or the Uncommitted
Credit Agreement Priority Collateral constitute only one secured claim (rather
than separate classes of senior and junior secured claims), then each of the
parties hereto hereby acknowledges and agrees that, subject to Sections 2.1 and
4.1, all distributions shall be made as if there were separate classes of senior
and junior secured claims against the Company in respect of such Collateral with
the effect being that:

 

32

 

 

(i) to the extent that the aggregate value of the Committed Credit Agreement
Priority Collateral is sufficient (for this purpose ignoring all claims held by
the Uncommitted Credit Agreement Claimholders), the Committed Credit Agreement
Claimholders shall be entitled to receive (and the Uncommitted Collateral Agent
and the Uncommitted Credit Agreement Claimholders shall not object to such
entitlement), in addition to amounts otherwise distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest, including any additional interest payable pursuant to
the Committed Credit Agreement, arising from or related to a default, which is
disallowed as a claim in any Insolvency or Liquidation Proceeding before any
distribution is made in respect of the claims held by the Uncommitted Credit
Agreement Claimholders with respect to the Committed Credit Agreement Priority
Collateral, with the Uncommitted Collateral Agent, for itself and on behalf of
the Uncommitted Credit Agreement Claimholders, hereby acknowledging and agreeing
to turn over to the Committed Collateral Agent, for itself and on behalf of the
Committed Credit Agreement Claimholders, amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence (with respect to the payment of post-petition interest), even if such
turnover has the effect of reducing the claim or recovery of the Uncommitted
Credit Agreement Claimholders; and

 

(ii) to the extent that the aggregate value of the Uncommitted Credit Agreement
Priority Collateral is sufficient (for this purpose ignoring all claims held by
the Committed Credit Agreement Claimholders), the Uncommitted Credit Agreement
Claimholders shall be entitled to receive (and the Committed Collateral Agent
and the Committed Credit Agreement Claimholders shall not object to such
entitlement), in addition to amounts otherwise distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest, including any additional interest payable pursuant to
the Uncommitted Credit Agreement, arising from or related to a default, which is
disallowed as a claim in any Insolvency or Liquidation Proceeding before any
distribution is made in respect of the claims held by the Committed Credit
Agreement Claimholders with respect to the Uncommitted Credit Agreement Priority
Collateral, with the Committed Collateral Agent, for itself and on behalf of the
Committed Credit Agreement Claimholders, hereby acknowledging and agreeing to
turn over to the Uncommitted Collateral Agent, for itself and on behalf of the
Uncommitted Credit Agreement Claimholders, amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence (with respect to the payment of post-petition interest), even if such
turnover has the effect of reducing the claim or recovery of the Committed
Credit Agreement Claimholders).

 

SECTION 7. Reliance; Waivers; Etc.

 

7.1           No Implied Duty.

 

The Uncommitted Collateral Agent and the Uncommitted Credit Agreement
Claimholders shall have no duty to the Committed Collateral Agent or any of the
Committed Credit Agreement Claimholders, and the Committed Collateral Agent and
the Committed Credit Agreement Claimholders shall have no duty to the
Uncommitted Collateral Agent or any of the Uncommitted Credit Agreement
Claimholders, to act or refrain from acting in a manner which allows, or results
in, the occurrence or continuance of an event of default or default under any
agreements with the Company (including the Committed Loan Documents and the
Uncommitted Loan Documents), regardless of any knowledge thereof which they may
have or be charged with.

 

33

 

 

7.2           No Waiver of Lien Priorities.

 

(a)          No right of the Committed Credit Agreement Claimholders, the
Committed Collateral Agent, the Uncommitted Collateral Agent, the Uncommitted
Credit Agreement Claimholders or any of them to enforce any provision of this
Agreement or any Committed Loan Document or any Uncommitted Loan Document shall
at any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Company or by any act or failure to act by any Committed Credit
Agreement Claimholder, the Committed Collateral Agent, the Uncommitted
Collateral Agent, or any Uncommitted Credit Agreement Claimholder, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the Committed Loan Documents or any of the Uncommitted Loan
Documents, regardless of any knowledge thereof which the Committed Collateral
Agent, the Committed Credit Agreement Claimholders, the Uncommitted Collateral
Agent, the Uncommitted Credit Agreement Claimholders or any of them, may have or
be otherwise charged with.

 

(b)          (i)          Without in any way limiting the generality of the
Section 7.2(a) (but subject to the rights of the Company under the Committed
Loan Documents), the Committed Credit Agreement Claimholders, the Committed
Collateral Agent and any of them may, at any time and from time to time in
accordance with the Committed Loan Documents and/or applicable law, without the
consent of, or notice to, the Uncommitted Collateral Agent or any Uncommitted
Credit Agreement Claimholders, without incurring any liabilities to the
Uncommitted Collateral Agent or any Uncommitted Credit Agreement Claimholders
and without impairing or releasing the Lien priorities and other benefits
provided in this Agreement (even if any right of subrogation or other right or
remedy of the Uncommitted Collateral Agent or any Uncommitted Credit Agreement
Claimholders is affected, impaired or extinguished thereby) do any one or more
of the following:

 

(1)         Subject to Section 5.2(c), change the manner, place or terms of
payment or change or extend the time of payment of, or amend, renew, exchange,
increase or alter, the terms of any of the Committed Credit Agreement
Obligations or any Lien on any Committed Credit Agreement Priority Collateral or
guaranty thereof or any liability of the Company, or any liability incurred
directly or indirectly in respect thereof (including any increase in or
extension of the Committed Credit Agreement Obligations, without any restriction
as to the tenor or terms of any such increase or extension) or otherwise amend,
renew, exchange, extend, modify or supplement in any manner any Liens held by
the Committed Collateral Agent or any of the Committed Credit Agreement
Claimholders, the Committed Credit Agreement Obligations or any of the Committed
Loan Documents;

 

(2)         sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the Committed
Credit Agreement Priority Collateral or any liability of the Company to the
Committed Credit Agreement Claimholders or the Committed Collateral Agent, or
any liability incurred directly or indirectly in respect thereof;

 

(3)         settle or compromise any Committed Credit Agreement Obligation or
any other liability of the Company or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the Committed
Credit Agreement Obligations) in any manner or order; and

 

34

 

 

(4)         exercise or delay in or refrain from exercising any right or remedy
against the Company or any security or any other Person, elect any remedy and
otherwise deal freely with the Company or any Committed Credit Agreement
Priority Collateral and any security and any guarantor or any liability of the
Company to the Committed Credit Agreement Claimholders or any liability incurred
directly or indirectly in respect thereof.

 

(ii)         Without in any way limiting the generality of the Section 7.2(a)
(but subject to the rights of the Company under the Uncommitted Loan Documents),
the Uncommitted Credit Agreement Claimholders, the Uncommitted Collateral Agent
and any of them may, at any time and from time to time in accordance with the
Uncommitted Loan Documents and/or applicable law, without the consent of, or
notice to, the Committed Collateral Agent or any Committed Credit Agreement
Claimholders, without incurring any liabilities to the Committed Collateral
Agent or any Committed Credit Agreement Claimholders and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of the Committed
Collateral Agent or any of the Committed Credit Agreement Claimholders is
affected, impaired or extinguished thereby) do any one or more of the following:

 

(1)         subject to Section 5.2(b), change the manner, place or terms of
payment or change or extend the time of payment of, or amend, renew, exchange,
increase or alter, the terms of any of the Uncommitted Credit Agreement
Obligations or any Lien on any Uncommitted Credit Agreement Priority Collateral
or guaranty thereof or any liability of the Company, or any liability incurred
directly or indirectly in respect thereof (including any increase in or
extension of the Uncommitted Credit Agreement Obligations, without any
restriction as to the tenor or terms of any such increase or extension) or
otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Liens held by the Uncommitted Collateral Agent or any of the Uncommitted Credit
Agreement Claimholders, the Uncommitted Credit Agreement Obligations or any of
the Uncommitted Loan Documents;

 

(2)         sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the Uncommitted
Credit Agreement Priority Collateral or any liability of the Company to the
Uncommitted Collateral Agent or any of the Uncommitted Credit Agreement
Claimholders, or any liability incurred directly or indirectly in respect
thereof;

 

(3)         settle or compromise any Uncommitted Credit Agreement Obligation or
any other liability of the Company or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the Uncommitted
Credit Agreement Obligations) in any manner or order; and

 

(4)         exercise or delay in or refrain from exercising any right or remedy
against the Company or any security or any other Person, elect any remedy and
otherwise deal freely with the Company or any Uncommitted Credit Agreement
Priority Collateral and any security and any guarantor or any liability of the
Company to the Uncommitted Credit Agreement Claimholders or any liability
incurred directly or indirectly in respect thereof.

 

35

 

 

(c)          (i)          Except as otherwise provided herein, the Uncommitted
Collateral Agent, on behalf of itself and the Uncommitted Credit Agreement
Claimholders, also agrees that the Committed Credit Agreement Claimholders and
the Committed Collateral Agent shall have no liability to the Uncommitted
Collateral Agent or any Uncommitted Credit Agreement Claimholder, and the
Uncommitted Collateral Agent, on behalf of itself and the Uncommitted Credit
Agreement Claimholders, hereby waives any claim against any Committed Credit
Agreement Claimholder or the Committed Collateral Agent, arising out of any and
all actions which the Committed Credit Agreement Claimholders or the Committed
Collateral Agent may take or permit or omit to take with respect to:

 

(1)         the Committed Loan Documents (other than this Agreement);

 

(2)         the collection of the Committed Credit Agreement Obligations; or

 

(3)         the foreclosure upon, or sale, liquidation or other disposition of,
any Committed Credit Agreement Priority Collateral. The Uncommitted Collateral
Agent, on behalf of itself and the Uncommitted Credit Agreement Claimholders,
agrees that the Committed Credit Agreement Claimholders and the Committed
Collateral Agent have no duty to them in respect of the maintenance or
preservation of the Committed Credit Agreement Priority Collateral, the
Committed Credit Agreement Obligations or otherwise.

 

(ii)         Except as otherwise provided herein and in the Committed Credit
Agreement, the Committed Collateral Agent, on behalf of itself and the Committed
Credit Agreement Claimholders, also agrees that the Uncommitted Credit Agreement
Claimholders and the Uncommitted Collateral Agent shall have no liability to the
Committed Collateral Agent or any Committed Credit Agreement Claimholders, and
the Committed Collateral Agent, on behalf of itself and the Committed Credit
Agreement Claimholders, hereby waives (subject to the terms of the Credit
Agreement) any claim against any Uncommitted Credit Agreement Claimholder or the
Uncommitted Collateral Agent, arising out of any and all actions which the
Uncommitted Credit Agreement Claimholders or the Uncommitted Collateral Agent
may take or permit or omit to take with respect to:

 

(1)         the Uncommitted Loan Documents (other than this Agreement);

 

(2)         the collection of the Uncommitted Credit Agreement Obligations; or

 

(3)         the foreclosure upon, or sale, liquidation or other disposition of,
any Uncommitted Credit Agreement Priority Collateral. The Committed Collateral
Agent, on behalf of itself and the Committed Credit Agreement Claimholders,
agrees that the Uncommitted Credit Agreement Claimholders and the Uncommitted
Collateral Agent have no duty to them in respect of the maintenance or
preservation of the Uncommitted Credit Agreement Priority Collateral, the
Uncommitted Credit Agreement Obligations or otherwise.

 

36

 

 

(d)          Until the Discharge of Committed Credit Agreement Obligations, the
Uncommitted Collateral Agent, on behalf of itself and the Uncommitted Credit
Agreement Claimholders, agrees not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling, appraisal, valuation or
other similar right that may otherwise be available under applicable law with
respect to the Committed Credit Agreement Priority Collateral or any other
similar rights a junior secured creditor may have in respect of the Committed
Credit Agreement Priority Collateral under applicable law. Until the Discharge
of Uncommitted Credit Agreement Obligations, the Committed Collateral Agent, on
behalf of itself and the Committed Credit Agreement Claimholders, agrees not to
assert and hereby waives, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Uncommitted Credit
Agreement Priority Collateral or any other similar rights a junior secured
creditor may have in respect of the Uncommitted Credit Agreement Priority
Collateral under applicable law.

 

7.3           Obligations Unconditional.

 

All rights, interests, agreements and obligations of the Committed Collateral
Agent and the Committed Credit Agreement Claimholders and the Uncommitted
Collateral Agent and the Uncommitted Credit Agreement Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:

 

(a)          any lack of validity or enforceability of any Committed Loan
Documents or any Uncommitted Loan Documents;

 

(b)          except as otherwise expressly set forth in this Agreement, any
change in the time, manner or place of payment of, or in any other terms of, all
or any of the Committed Credit Agreement Obligations or Uncommitted Credit
Agreement Obligations, or any permitted amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of any Committed Loan Document or any
Uncommitted Loan Document;

 

(c)          except as otherwise expressly set forth in this Agreement, any
exchange of any security interest in any Collateral or any other collateral, or
any amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Committed Credit Agreement
Obligations or Uncommitted Credit Agreement Obligations or any guaranty thereof;

 

(d)          the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company; or

 

(e)          any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company in respect of the Committed
Collateral Agent, the Committed Credit Agreement Obligations, any Committed
Credit Agreement Claimholder, the Uncommitted Collateral Agent, the Uncommitted
Credit Agreement Obligations or any Uncommitted Credit Agreement Claimholder in
respect of this Agreement.

 

37

 

 

SECTION 8. Miscellaneous.

 

8.1           Conflicts.

 

In the event of any conflict between the provisions of this Agreement and the
provisions of the Committed Loan Documents or the Uncommitted Loan Documents,
the provisions of this Agreement shall govern and control.

 

8.2           Effectiveness; Continuing Nature of this Agreement; Severability.

 

This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the Committed
Credit Agreement Claimholders and the Uncommitted Credit Agreement Claimholders
may continue, at any time and without notice to the Uncommitted Collateral Agent
or any Uncommitted Credit Agreement Claimholder or to the Committed Collateral
Agent or any Committed Credit Agreement Claimholder, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company
constituting Committed Credit Agreement Obligations or Uncommitted Credit
Agreement Obligations in reliance hereof. The Uncommitted Collateral Agent, on
behalf of itself and the Uncommitted Credit Agreement Claimholders, hereby
waives any right it may have under applicable law to revoke this Agreement or
any of the provisions of this Agreement. The Committed Collateral Agent, on
behalf of itself and the Committed Credit Agreement Claimholders, hereby waives
any right it may have under applicable law to revoke this Agreement or any of
the provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. All
references to the Company shall include the Company as debtor and
debtor-in-possession and any receiver or trustee for the Company in any
Insolvency or Liquidation Proceeding. This Agreement shall terminate and be of
no further force and effect:

 

(a)          with respect to the Committed Collateral Agent, the Committed
Credit Agreement Claimholders and the Committed Credit Agreement Obligations, on
the date of Discharge of Committed Credit Agreement Obligations, subject to the
rights of the Committed Credit Agreement Claimholders under Section 6.5; and

 

(b)          with respect to the Uncommitted Collateral Agent, the Uncommitted
Credit Agreement Claimholders and the Uncommitted Credit Agreement Obligations,
on the date of Discharge of Uncommitted Credit Agreement Obligations, subject to
the rights of the Uncommitted Credit Agreement Claimholders under Section 6.5.

 

8.3           Amendments; Waivers.

 

No amendment, modification or waiver of any of the provisions of this Agreement
by the Uncommitted Collateral Agent or the Committed Collateral Agent shall be
deemed to be made unless the same shall be in writing signed on behalf of each
party hereto or its authorized agent and each waiver, if any, shall be a waiver
only with respect to the specific instance involved and shall in no way impair
the rights of the parties making such waiver or the obligations of the other
parties to such party in any other respect or at any other time. Notwithstanding
the foregoing, the Company shall not have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its rights are directly affected (which includes, but is not limited
to any amendment to the Company’s ability to cause additional obligations to
constitute Committed Credit Agreement Obligations or Uncommitted Credit
Agreement Obligations).

 

38

 

 

8.4           Information Concerning Financial Condition of the Company.

 

The Committed Collateral Agent and the Committed Credit Agreement Claimholders,
on the one hand, and the Uncommitted Credit Agreement Claimholders and the
Uncommitted Collateral Agent, on the other hand, shall each be responsible for
keeping themselves informed of (i) the financial condition of the Company and
all endorsers and/or guarantors of the Committed Credit Agreement Obligations or
the Uncommitted Credit Agreement Obligations and (ii) all other circumstances
bearing upon the risk of nonpayment of the Committed Credit Agreement
Obligations or the Uncommitted Credit Agreement Obligations. The Committed
Collateral Agent and the Committed Credit Agreement Claimholders shall have no
duty to advise the Uncommitted Collateral Agent or any Uncommitted Credit
Agreement Claimholder of information known to it or them regarding such
condition or any such circumstances or otherwise, and the Uncommitted Collateral
Agent and the Uncommitted Credit Agreement Claimholders shall have no duty to
advise the Committed Collateral Agent or any Committed Credit Agreement
Claimholder of information known to it or them regarding such condition or any
such circumstances or otherwise. In the event that (x) the Committed Collateral
Agent or any of the Committed Credit Agreement Claimholders, in its or their
sole discretion, undertakes at any time or from time to time to provide any such
information to the Uncommitted Collateral Agent or any Uncommitted Credit
Agreement Claimholder, or (y) the Uncommitted Collateral Agent or any
Uncommitted Credit Agreement Claimholder, in its or their sole discretion,
undertakes at any time or from time to time to provide any such information to
the Committed Collateral Agent or any of the Committed Credit Agreement
Claimholders, it or they shall be under no obligation:

 

(a)          to make, and such party hereto shall not make, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided;

 

(b)          to provide any additional information or to provide any such
information on any subsequent occasion;

 

(c)          to undertake any investigation; or

 

(d)          to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

39

 

 

8.5           Subrogation.

 

(a)          With respect to the value of any payments or distributions in cash,
property or other assets that the Uncommitted Collateral Agent pays over to the
Committed Collateral Agent or the Committed Credit Agreement Claimholders under
the terms of this Agreement, the Uncommitted Credit Agreement Claimholders and
the Uncommitted Collateral Agent shall be subrogated to the rights of the
Committed Collateral Agent and the Committed Credit Agreement Claimholders;
provided that the Uncommitted Collateral Agent, on behalf of itself and the
Uncommitted Credit Agreement Claimholders, hereby agrees not to assert or
enforce all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Committed Credit Agreement Obligations has
occurred. The Company acknowledges and agrees that the value of any payments or
distributions in cash, property or other assets received by the Uncommitted
Collateral Agent or the Uncommitted Credit Agreement Claimholders that are paid
over to the Committed Collateral Agent or the Committed Credit Agreement
Claimholders pursuant to this Agreement shall not reduce any of the Uncommitted
Credit Agreement Obligations.

 

(b)          With respect to the value of any payments or distributions in cash,
property or other assets that the Committed Collateral Agent pays over to the
Uncommitted Collateral Agent or the Uncommitted Credit Agreement Claimholders
under the terms of this Agreement, the Committed Credit Agreement Claimholders
and the Committed Collateral Agent shall be subrogated to the rights of the
Uncommitted Collateral Agent and the Uncommitted Credit Agreement Claimholders;
provided that the Committed Collateral Agent, on behalf of itself and the
Committed Credit Agreement Claimholders, hereby agrees not to assert or enforce
all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Uncommitted Credit Agreement Obligations has
occurred. The Company acknowledges and agrees that the value of any payments or
distributions in cash, property or other assets received by the Committed
Collateral Agent or the Committed Credit Agreement Claimholders that are paid
over to the Uncommitted Collateral Agent or the Uncommitted Credit Agreement
Claimholders pursuant to this Agreement shall not reduce any of the Committed
Credit Agreement Obligations.

 

8.6           Application of Payments.

 

(a)          Subject to the terms of the Committed Loan Documents, all payments
received by the Committed Collateral Agent or the Committed Credit Agreement
Claimholders may be applied, reversed and reapplied, in whole or in part, to
such part of the Committed Credit Agreement Obligations provided for in the
Committed Loan Documents. The Uncommitted Collateral Agent, on behalf of itself
and the Uncommitted Credit Agreement Claimholders, assents to any extension or
postponement of the time of payment of the Committed Credit Agreement
Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security which may at
any time secure any part of the Committed Credit Agreement Obligations and to
the addition or release of any other Person primarily or secondarily liable
therefor.

 

40

 

 

(b)          Subject to the terms of the Uncommitted Loan Documents, all
payments received by the Uncommitted Collateral Agent or the Uncommitted Credit
Agreement Claimholders may be applied, reversed and reapplied, in whole or in
part, to such part of the Uncommitted Credit Agreement Obligations provided for
in the Uncommitted Loan Documents. The Committed Collateral Agent, on behalf of
itself and the Committed Credit Agreement Claimholders, assents to any extension
or postponement of the time of payment of the Uncommitted Credit Agreement
Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security which may at
any time secure any part of the Uncommitted Credit Agreement Obligations and to
the addition or release of any other Person primarily or secondarily liable
therefor.

 

8.7           SUBMISSION TO JURISDICTION; WAIVERS.

 

(a)          ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF
OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:

 

(1)         ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION
AND VENUE OF SUCH COURTS;

 

(2)         WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; AND

 

(3)         AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY ANY MANNER PERMITTED BY APPLICABLE LAW.

 

(b)          EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE; MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
8.7(b) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

41

 

 

(c)          EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER COMMITTED LOAN DOCUMENT OR
UNCOMMITTED LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL
OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

 

8.8           Notices.

 

All notices to the Uncommitted Credit Agreement Claimholders and the Committed
Credit Agreement Claimholders permitted or required under this Agreement shall
also be sent to the Uncommitted Collateral Agent and the Committed Collateral
Agent, respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, or sent by facsimile
transmission or United States mail (certified, return-receipt) or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
facsimile transmission, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed. For the purposes
hereof, the addresses of the parties hereto shall be as set forth on Annex I
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

 

8.9           Further Assurances.

 

The Committed Collateral Agent, on behalf of itself and the Committed Credit
Agreement Claimholders under the Committed Loan Documents, and the Uncommitted
Collateral Agent, on behalf of itself and the Uncommitted Credit Agreement
Claimholders under the Uncommitted Loan Documents, and the Company, agree that
each of them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
Committed Collateral Agent or the Uncommitted Collateral Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.

 

8.10         APPLICABLE LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO NEW YORK
CONFLICTS OF LAWS PRINCIPLES.

 

8.11         Binding on Successors and Assigns.

 

This Agreement shall be binding upon the Committed Collateral Agent, the
Committed Credit Agreement Claimholders, the Uncommitted Collateral Agent, the
Uncommitted Credit Agreement Claimholders and their respective successors and
assigns.

 

42

 

 

8.12         Specific Performance.

 

Each of the Committed Collateral Agent and the Uncommitted Collateral Agent may
demand specific performance of this Agreement. The Committed Collateral Agent,
on behalf of itself and the Committed Credit Agreement Claimholders under the
Committed Loan Documents, and the Uncommitted Collateral Agent, on behalf of
itself and the Uncommitted Credit Agreement Claimholders under the Uncommitted
Loan Documents, hereby irrevocably waive any defense based on the adequacy of a
remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action in respect of this Agreement which may be
brought by the Committed Collateral Agent or the Committed Credit Agreement
Claimholders or the Uncommitted Collateral Agent or the Uncommitted Credit
Agreement Claimholders, as the case may be.

 

8.13         Headings.

 

Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose or be given any substantive effect.

 

8.14         Counterparts.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement or any document or
instrument delivered in connection herewith by telecopy shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.

 

8.15         Authorization.

 

By its signature, each Person executing this Agreement on behalf of a party
hereto represents and warrants to the other parties hereto that it is duly
authorized to execute this Agreement.

 

8.16         No Third Party Beneficiaries.

 

This Agreement and the rights and benefits hereof shall inure to the benefit of
each of the parties hereto and its respective successors and assigns and shall
inure to the benefit of each of the Committed Credit Agreement Claimholders and
the Uncommitted Credit Agreement Claimholders. Other than as expressly set forth
in this Agreement, nothing in this Agreement shall impair, as between the
Company and the Committed Collateral Agent and the Committed Credit Agreement
Claimholders, or as between the Company and the Uncommitted Collateral Agent and
the Uncommitted Credit Agreement Claimholders, (a) the obligations of the
Company and to pay principal, interest, fees and other amounts as provided in
the Committed Loan Documents and the Uncommitted Loan Documents, respectively
and (b) the rights of the Company under the Committed Loan Documents and the
Uncommitted Loan Documents, respectively.

 

43

 

 

8.17         Provisions Solely to Define Relative Rights.

 

The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the Committed Collateral Agent and the Committed
Credit Agreement Claimholders on the one hand and the Uncommitted Collateral
Agent and the Uncommitted Credit Agreement Claimholders on the other hand. None
of the Company or any other creditor thereof shall have any rights hereunder and
the Company may not rely on the terms hereof. Nothing in this Agreement is
intended to or shall impair the obligations of the Company, which are absolute
and unconditional, to pay the Committed Credit Agreement Obligations and the
Uncommitted Credit Agreement Obligations as and when the same shall become due
and payable in accordance with their terms.

 

8.18         Company Acknowledgment.

 

The Company hereby agrees to and acknowledges its obligations under
Sections 2.3(a)(ii), 2.3(a)(iv), 2.3(b)(ii), 2.3(b)(iv) and 5.2 and agrees that
it shall have no right to consent to or approve of any amendment, supplement or
modification of or to this Agreement, other than in respect of any such
amendment, supplement or modification (a) to Section 2.3 or this Section 8.18 or
(b) that changes or increases its obligations under this Agreement.

 

44

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

  Committed Collateral Agent:       COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH,   as
Committed Collateral Agent           By: /s/ Chan K. Park     Name: Chan K. Park
    Title: Managing Director           By: /s/ Xander Willemsen     Name: Xander
Willemsen     Title: Executive Director           Uncommitted Collateral Agent:
      COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH, as Uncommitted Collateral Agent           By: /s/
Chan K. Park     Name: Chan K. Park     Title: Managing Director           By:
/s/ Xander Willemsen     Name: Xander Willemsen     Title: Executive Director

 

ACCEPTED AND AGREED TO, SOLELY IN
RESPECT OF SECTIONS 2.3(a)(ii), 2.3(a)(iv),
2.3(b)(ii), 2.3(b)(iv), 5.2 and 8.18:

 

EMPIRE RESOURCES, INC.     By: /s/ Sandra Kahn   Name:  Sandra R. Kahn  
Title:  Vice President

 

S-1

 

 

Annex I

 

Notices

 

Committed Collateral Agent

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch

c/o Rabo Support Services, Inc.

10 Exchange Place

Jersey City, New Jersey 07302

Attention: Corporate Bank Services, Sui Price

Fax No.: 914-304-9327

 

Uncommitted Collateral Agent

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch

c/o Rabo Support Services, Inc.

10 Exchange Place

Jersey City, New Jersey 07302

Attention: Corporate Bank Services, Sui Price

Fax No.: 914-304-9327

 

The Company

 

Empire Resources, Inc.

One Parker Plaza

Fort Lee, New Jersey 07024

Attention: Sandra R. Kahn

Fax: 201-944-2226

 

 

 

